Exhibit 10.1

 

 

 

 

 



 

 

 

 

STOCK PURCHASE AGREEMENT

 

by and among

 

Akerna Corp.,

 

the Shareholders of Solo Sciences, Inc.,

 

and

 

SOLO SCIENCES, INC.

 

November 25, 2019

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS

 

  Page     Article I. DEFINITIONS 1     Article II. PURCHASE AND SALE OF THE
SHARES 15     2.1 Purchase and Sale of the Shares 15     Article III. CLOSING
CONSIDERATION; CLOSING 15     3.1 Calculation of Initial Purchase Price 15 3.2
Payment of Consideration Amount 16 3.3 The Closing 16 3.4 Purchase Price
Adjustment 17 3.5 Withholding 19     Article IV. CONDITIONS TO OBLIGATIONS OF
AKERNA 19     4.1 Representations and Warranties; Covenants 19 4.2 Consents 19
4.3 Absence of Material Adverse Change 20 4.4 Absence of Litigation 20 4.5
Governmental Required Consents 20 4.6 Payoff Letters 20 4.7 Invoices 20 4.8
Other Documents 20 4.9 Amendment of Company Organizational Documents. 22    
Article V. CONDITIONS TO THE OBLIGATIONS OF THE SHAREHOLDER PARTIES; TERMINATION
22     5.1 Conditions to the Obligations of the Shareholder Parties 22 5.2
Termination 23 5.3 Effect of Termination. 23     Article VI. REPRESENTATIONS AND
WARRANTIES OF THE SHAREHOLDERS 24     6.1 Organization; Capitalization 24 6.2
Authorization of Transaction 24 6.3 Non-contravention 24 6.4 Litigation 25 6.5
Ownership of Transferred Shares 25     Article VII. REPRESENTATIONS AND
WARRANTIES REGARDING THE COMPANY 25     7.1 Organization; Capitalization; Title
to Transferred Shares 25 7.2 Authorization of Transaction 26 7.3
Non-contravention 27 7.4 Subsidiaries 27 7.5 Financial Statements; Absence of
Undisclosed Liabilities 28

 



i

 

 

7.6 Subsequent Events 28 7.7 Environmental Matters 30 7.8 Legal Compliance 31
7.9 Accounts Receivable 33 7.10 Properties 33 7.11 Inventory 35 7.12 Tax Matters
35 7.13 Intellectual Property 38 7.14 Contracts and Commitments 39 7.15
Litigation 42 7.16 Employee and Consultant Benefits 42 7.17 No Employees 45 7.18
Customers and Suppliers 45 7.19 Insurance 45 7.20 Loans 46 7.21 Improper
Payments 46 7.22 Affiliate Transactions; Affiliate Liability 47 7.23 Personal
Property Leases 47 7.24 Licenses 48 7.25 Bank Accounts 48 7.26 Brokers; Company
Transaction Expense; Indebtedness 48 7.27 Government Contracts 48     Article
VIII. REPRESENTATIONS AND WARRANTIES OF AKERNA 49     8.1 Organization 49 8.2
Authorization of Transaction 49 8.3 No Restrictions Against Purchase of Shares
49 8.4 Brokers 50     Article IX. ADDITIONAL AGREEMENTS 50     9.1 Commercially
Reasonable Efforts; Third Party Consents 50 9.2 Conduct of Business 51 9.3 Tail
Policy 54 9.4 Records; Post-Closing Access to Information 54 9.5 Tax Matters. 55
9.6 Transfer Taxes 59 9.7 Transaction Expenses 59 9.8 Broker’s Fees 59 9.9
Further Assurances 59 9.10 Pre-Closing Distribution. 60 9.11 Akerna Purchase
Option. 60 9.12 Shareholder Repurchase Option. 61 9.13 Akerna Additional Capital
Contribution.. 61 9.14 Payments to The London Fund. 62 9.15 Appointment of
Shareholder Representative. 62 9.16 License Agreement 63 9.17 Data Project 64

 



ii

 

 

Article X. INDEMNIFICATION 64     10.1 Survival 64 10.2 Shareholder
Indemnification 64 10.3 Limitations on Losses. 65 10.4 Indemnification
Procedures. 65     Article XI. MISCELLANEOUS 68     11.1 No Third Party
Beneficiaries 68 11.2 Entire Agreement 68 11.3 Successors and Assigns 68 11.4
Counterparts; Execution 69 11.5 Headings 69 11.6 Notices 69 11.7 Governing Law
70 11.8 Amendments and Waivers 70 11.9 Specific Performance 70 11.10
Incorporation of Exhibits and Schedules 71 11.11 Exclusive Submission to
Jurisdiction; Waiver of Jury Trial 71 11.12 Public Announcements 71 11.13
Construction 72 11.14 Severability 72

 



iii

 

 

schedules AND EXHIBITS

 



Schedule 1(b) Terminated Agreements Schedule 3.4 Net Working Capital Methodology
Schedule 4.2 Material Consents Schedule 4.5 Government Consents Schedule 4.6
Payoff Letters Schedule 4.8(b) Resigning Directors and Officers Schedule 4.8(e)
Non-Compete Parties Schedule 4.8(g) Lien Search Jurisdictions Schedule 5.1(d)
Governmental Filings Schedule 6.3(b) Shareholder Required Consents Schedule 6.5
Ownership of Transferred Shares Schedule 7.1(a) Organization Schedule 7.1(b)
Capitalization Schedule 7.1(d) Officers and Directors Schedule 7.3(b) Company
Required Consents Schedule 7.4 Subsidiaries Schedule 7.5(a) Financial Statements
Schedule 7.7(b) Releases of Hazardous Substances Schedule 7.7(c) Environmental
Permits Schedule 7.8(b) Material Permits Schedule 7.9 Accounts Receivable
Schedule 7.10(b) Owned Real Property Schedule 7.10(c) Leased Real Property
Schedule 7.12 Tax Matters Schedule 7.12(l) Income Tax Classifications Schedule
7.13(a) Intellectual Property Schedule 7.13(b) Intellectual Property Matters
Schedule 7.14 Contracts and Commitments Schedule 7.15 Litigation Schedule
7.16(a) Employee Benefits Schedule 7.16(d) Multiemployer Plans Schedule 7.17(a)
Labor Matters Schedule 7.18 Customers and Key Suppliers Schedule 7.19 Insurance
Schedule 7.20 Employee Loans Schedule 7.22 Affiliate Transactions Schedule 7.23
Leased Personal Property Schedule 7.24 Licenses Schedule 7.25 Bank Accounts
Schedule 7.26 Company Transaction Expenses and Indebtedness Schedule 8.3 Akerna
Required Consents Schedule 9.2 Conduct of Business     Exhibit A Form of
Non-Compete Exhibit B Form of Lock-Up Agreement

 

iv

 

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), is dated as of November 25,
2019 (the “Signing Date”), and is by and among (A) Akerna Corp., a Delaware
corporation (“Akerna”), (B) the Shareholders party hereto (a list of whom is set
forth on Schedule 1 hereto), either by executing a signature page hereto
directly or by executing a power of attorney in favor of the Shareholder
Representatives who are executing this Agreement on behalf of all Shareholders
who have delivered to the Shareholder Representatives an executed power of
attorney, (C) Ashesh C. Shah, Lokesh Chugh and Palle Pedersen, each an adult
individual (collectively, the “Shareholder Representatives”) in their capacities
as Shareholder Representatives and also on behalf of all Shareholders who have
delivered to the Shareholder Representatives and executed power of attorney to
execute this Agreement on their behalf and (D) Solo Sciences, Inc., a Delaware
corporation (the “Company”). Shareholders and, prior to the Closing, the Company
and its Subsidiaries, are collectively referred to herein as the “Shareholder
Parties.” Capitalized terms not otherwise defined shall have the meanings set
forth in Article I.

 

Recitals

 

WHEREAS, the Shareholders executing this Agreement (directly or by the
Shareholder Representatives executing this Agreement on their behalf) on the
Signing Date own more than 80% of the Shares, calculated on a fully diluted
basis;

 

WHEREAS, the Shareholders have agreed to transfer 80.40% of the Shares in
exchange for newly issued Akerna Shares (as defined below);

 

WHEREAS, for U.S. federal income tax purposes, Akerna and the Company intend
that the Share Transfer (as defined below) will qualify as a “reorganization”
within the meaning of Section 368(a) of the Code, that this Agreement will
constitute a “plan of reorganization” with the meaning of Treasury Regulations
Sections 1.368-1(c), 1.368-2(g) and 1.368-3(a), and that Akerna and the Company
will each be a “party to the reorganization” within the meaning of Section
368(b) of the Code; and

 

WHEREAS, Akerna and the Shareholder Parties desire to make certain
representations, warranties, covenants and agreements in connection with the
transfer of the Shares and also to prescribe various conditions to the Share
Transfer.

 

NOW, THEREFORE, for and in consideration of the foregoing premises, and the
agreements, covenants, representations and warranties hereinafter set forth, and
other good and valuable consideration, the receipt and adequacy of which are
forever acknowledged and accepted, the Parties, intending to be legally bound,
hereby agree as follows:

 

Article I.
DEFINITIONS

 

In addition to the words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context clearly requires otherwise:

 

“Additional Capital Contribution” has the meaning assigned to such term in
Section 9.13.

 



 

 

 

“Affiliate” means, with respect to any Person, any of (a) a manager, member,
partner, director, officer or equity holder of such Person, (b) a spouse,
parent, sibling or descendant of such Person (or a spouse, parent, sibling or
descendant of any director or officer of such Person) and (c) any other Person
that, directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, another Person. The term
“control” (and its variations such as “controlled by” or “under common control
with”) includes, without limitation, the possession, directly or indirectly, of
the power to direct the management and policies of a Person, whether through the
ownership of voting interests, by contract or otherwise.

 

“Agreement” has the meaning assigned to such term in the preamble of this
Agreement.

 

“Anti-Bribery Laws” means all anti-bribery and anti-corruption Laws of any
jurisdiction, including the UK Bribery Act 2010 and the U.S. Foreign Corrupt
Practices Act (15 U.S.C. 78dd-1 et seq.).

 

“Akerna” means Akerna Corp., a Delaware corporation.

 

“Akerna” has the meaning assigned to such term in the preamble of this
Agreement.

 

“Akerna Indemnified Parties” has the meaning assigned to such term in Section
10.2.

 

“Akerna Option Closing” has the meaning assigned to such term in Section
9.11(c).

 

“Akerna Option Closing Date” has the meaning assigned to such term in Section
9.11(c).

 

“Akerna Option Shares” has the meaning assigned to such term in Section 9.11(a).

 

“Akerna Purchase Option” has the meaning assigned to such term in Section
9.11(a).

 

“Akerna Option Price” has the meaning assigned to such term in Section 9.11(d).

 

“Akerna Option Price Share Value” means 20-day volume-weighted average closing
price of the Akerna Shares on the NASDAQ or other market with higher trading
volume immediately prior to the Akerna Option Closing Date.

 

“Akerna Shares” means shares of the common stock of Akerna.

 

“Akerna Tax Returns” has the meaning assigned to such term in Section
9.5(b)(ii).

 

“Assets” has the meaning assigned to such term in Section 7.10(a).

 

“Base Amount” means 1,950,000 Akerna Shares.

 

“Business” means the business conducted, or contemplated to be conducted by the
Company and its Subsidiaries as of the date hereof, including the development
and sale of anti-counterfeit and authentication technology.

 



2

 

 

“Business Day” means any day except Saturday, Sunday or any day on which banks
are generally not open for business in the city of New York, New York.

 

“Cap” has the meaning assigned to such term in Section 10.3(b).

 

“Cash on Hand” means the sum of all cash, cash equivalents and marketable
securities held by the Company and its Subsidiaries, as of the Closing Time, as
computed in accordance with GAAP (net of issued but uncleared checks and drafts,
pending wire and bank transfers, security deposits and customer deposits and
governmental charges assessed on money or currency transfers or payments, but
including checks and other wire transfers and drafts deposited or available for
the account of the Company or one of its Subsidiaries). Cash on Hand shall
exclude any cash which is not freely usable by Akerna because it is subject to
restrictions, limitations or Taxes on use or distribution by law, contract or
otherwise, including without limitation, restrictions on dividends and
repatriations or any other form of restriction (collectively, “Restricted Cash”)
and cash disbursed on the Closing Date to pay any Company Transaction Expenses
or Indebtedness.

 

“Closing” has the meaning assigned to such term in Section 3.3.

 

“Closing Date” has the meaning assigned to such term in Section 3.3.

 

“Closing Date Schedule” has the meaning assigned to such term in Section 3.4(a).

 

“Closing Indebtedness” means the outstanding Indebtedness of the Company and its
Subsidiaries as of the Closing Time.

 

“Closing Net Working Capital” means the Net Working Capital of the Company and
its Subsidiaries, as of the Closing Time, calculated in accordance with the
template attached hereto as Schedule 3.4.

 

“Closing Statement” has the meaning assigned to such term in Section 3.1(a).

 

“Closing Share Value” means $8.00 per Akerna Share.

 

“Closing Time” means 12:01 a.m., New York, New York time, on the Closing Date.

 

“COBRA” has the meaning assigned to such term in Section 7.16(c).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company Consultant” means any consultant or independent contractor of the
Company or any of its Subsidiaries.

 

“Company Employee” means any employee of Company or any of its Subsidiaries.

 

“Company Plan” has the meaning assigned to such term in Section 7.16(a).

 

“Company Proprietary Software” means all Software owned by the Company and/or
any of its Subsidiaries, including, all current and prior versions of any
Software owned by the Company and/or any of its Subsidiaries used to operate the
internal computers and systems of the Company and/or any of its Subsidiaries or
used in products and services marketed, licensed, sold or distributed to
customers of the Company and/or any of its Subsidiaries.

 



3

 

 

“Company Tax Returns” has the meaning assigned to such term in Section
9.5(b)(i).

 

“Company Transaction Expenses” means (i) all expenses and other amounts that are
incurred or will be incurred prior to and through the Closing Date or are
subject to reimbursement by the Company or any of its Subsidiaries, in each
case, in connection with the consideration, review, pursuit, negotiation,
preparation, execution and performance of this Agreement and the consummation of
the transactions contemplated hereby, including costs, fees, disbursements and
other amounts payable to any financial advisors, attorneys, accountants,
investment banks and other advisors and service providers, (ii) any severance
payments, discretionary bonuses, retention payments and any change-of-control,
success, similar payments payable to any person (including to any employee,
officer, director or manager of the Company or its Subsidiaries) as a result of
or in connection with the Shareholder Parties entering into this Agreement or by
reason of the performance or consummation of the transactions contemplated by
this Agreement, including any sale bonuses, and any employer-paid portion of all
employment and payroll Taxes payable in connection with any of the payments
described in this subpart (ii), and (iii) the Tail Costs, in each case for
clauses (i) through (iii) above, to the extent payable by the Company or its
Subsidiaries and which have not been paid in full in cash as of the Closing.

 

“Confidential Information” means any data or information concerning the Company
or any of its Subsidiaries (including trade secrets), without regard to form,
regarding (for example and including, but not limited to) (a) business process
models; (b) proprietary software; (c) research, development, products, services,
marketing, selling, business plans, budgets, unpublished financial statements,
licenses, prices, costs, contracts, suppliers, customers, and customer lists;
(d) the identity, skills and compensation of employees, contractors, and
consultants; (e) specialized training; and (f) discoveries, developments, trade
secrets, processes, formulas, data, lists, and all other works of authorship,
mask works, ideas, concepts, know how, designs, and techniques, whether or not
any of the foregoing is or are patentable, copyrightable, or registrable under
any intellectual property Laws or industrial property Laws in the United States
or elsewhere. Confidential Information also includes any information or data
described above which the Company obtains from another party and which the
Company treats as proprietary or reasonably designates as confidential
information whether or not owned or developed by the Company.

 

“Consideration” means the Initial Consideration, as finally adjusted pursuant to
Section 3.4.

 

“Consultant Benefit Plan” means any consultant or independent contractor
benefit, fringe benefit, supplemental unemployment benefit, bonus, incentive,
profit sharing, termination, change of control, vacation, pension, retirement,
stock option, stock purchase, stock appreciation, equity incentive, health,
welfare, medical, dental, disability, life insurance or any similar plans,
programs or arrangements, other than any plan, program, or arrangement mandated
by applicable Law (including plans, programs or arrangements maintained by a
Governmental Authority requiring the payment of social security taxes or similar
contributions to a fund of a Governmental Authority).

 



4

 

 

“Contract” means any written or unwritten contract, agreement, indenture, note,
bond, mortgage, loan, instrument, Lease, license or any other legally binding
commitment or undertaking.

 

“Current Assets” means the current assets of the Company and its Subsidiaries;
provided that, for purposes hereof, the Current Assets shall not include (a) any
Cash on Hand or Restricted Cash, (b) any deferred income Tax assets, (c) any
intercompany receivables within the Shareholder Parties, or (d) customer
deposits or receivables in respect of deferred revenue items, calculated based
on the accounting books and records of the Company, in each case determined in
accordance with GAAP and on a basis consistent with the most recent audited
Financial Statements delivered pursuant to Section 7.5 of this Agreement.

 

“Current Liabilities” means the current liabilities of the Company and its
Subsidiaries, including accrued vacation and accrued bonus amounts in respect of
any period ending on or prior to the Closing Date; provided that, for purposes
hereof, the Current Liabilities shall not include any (a) deferred income Tax
Liabilities, (b) Closing Indebtedness, (c) any item taken into account in the
calculation of Cash on Hand, or (d) the Company Transaction Expenses, all
determined based on the accounting books and records of the Company in
accordance with GAAP and on a basis consistent with the most recent audited
Financial Statements delivered pursuant to Section 7.5 of this Agreement.

 

“Customers” has the meaning assigned to such term in Section 7.18.

 

“Date of Exercise” has the meaning assigned to such term in Section 9.11(b).

 

“Deductible” has the meaning assigned to such term in Section 10.3(a).

 

“Documents” means this Agreement, the Escrow Agreement, the Non-Competes, the
Lock-Up Agreements and all other agreements, instruments, certificates and
documents to be executed in connection herewith, to consummate the transactions
contemplated hereby and thereby.

 

“Employee Benefit Plan” means (a) any “employee benefit plan” as defined in
Section 3(3) of ERISA (whether or not subject to ERISA), or (b) any other
employee benefit, fringe benefit, supplemental unemployment benefit, bonus,
incentive, profit sharing, termination, change of control, vacation, pension,
retirement, stock option, stock purchase, stock appreciation, equity incentive,
health, welfare, medical, dental, disability, life insurance or any similar
plans, programs or arrangements, other than any plan, program, or arrangement
mandated by applicable Law (including plans, programs or arrangements maintained
by a Governmental Authority requiring the payment of social security taxes or
similar contributions to a fund of a Governmental Authority).

 

“Environment” means any of the following media:

 

(a) land, including surface land, sub-surface soil or strata and any natural or
man-made structures;

 



5

 

 

(b) water, including coastal and inland waters, surface waters, ground waters,
drinking water supplies and waters in drains and sewers, surface and sub-surface
strata;

 

(c) air, including indoor and outdoor air; and

 

(d) fish, wildlife, plant life and other natural resources.

 

“Environmental Laws” means all Laws, as in effect on the date hereof, relating
to pollution, the protection of the Environment or use, storage, handling,
manufacture, processing, Releases of exposure to Hazardous Substances, including
but not limited the Comprehensive Environmental Response, Compensation and
Liability Act, as amended, the Superfund Amendments and Reauthorization Act, as
amended, the Solid Waste Disposal Act, as amended, the Resource Conservation and
Recovery Act, as amended, the Toxic Substances Control Act, the Federal
Insecticide, Fungicide, and Rodenticide Act, as amended, the Clean Water Act, as
amended, the Clean Air Act, as amended, and any applicable United States
federal, state or local Law having a similar subject matter.

 

“Environmental Matter” means:

 

(a) pollution or contamination of the Environment, including, soil or
groundwater contamination or the occurrence or existence of, or the continuation
of the existence of, a Release of any Hazardous Substance;

 

(b) the treatment, disposal or Release of any Hazardous Substance;

 

(c) exposure of any Person to any Hazardous Substance; and/or

 

(d) the violation or alleged violation of any Environmental Law or any
Environmental Permit.

 

“Environmental Permit” means any Permit issued, granted or required under
Environmental Laws.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means, with respect to the Company or any of its Subsidiaries,
any Person who is required to be treated as a single employer with the Company
or any of its Subsidiaries, as applicable, pursuant to Code Section 414(b), (c),
(m) or (o) or ERISA Section 4001(b).

 

“Escrow Account” means an account established by the Escrow Agent to hold the
Escrow Shares in accordance with this Agreement and the Escrow Agreement.

 

“Escrow Agent” means an escrow agent to be agreed upon by Akerna and the
Shareholder Representatives.

 



6

 

 

“Escrow Agreement” means an escrow agreement among Akerna, the Shareholder
Representatives and the Escrow Agent, in a form reasonably acceptable to each of
them.

 

“Escrow Shares” means 195,000 Akerna Shares.

 

“ESOP” has the meaning assigned to such term in Section 5.1(b)(vi).

 

“ESOP Amendment” has the meaning assigned to such term in Section 5.1(b)(vi).

 

“Estimated Cash on Hand” has the meaning assigned to such term in
Section 3.1(a)(ii).

 

“Estimated Closing Indebtedness” has the meaning assigned to such term in
Section 3.1(a)(iii).

 

“Estimated Company Transaction Expenses” has the meaning assigned to such term
in Section 3.1(a)(iv).

 

“Excluded Claims” has the meaning assigned to such term in Section 10.3(a).

 

“Final Accounting Firm” has the meaning assigned to such term in Section 3.4(b).

 

“Final Cash on Hand” has the meaning assigned to such term in
Section 3.4(a)(iv).

 

“Final Closing Date Indebtedness” has the meaning assigned to such term in
Section 3.4(a)(ii).

 

“Final Closing Date Transaction Expenses” has the meaning assigned to such term
in Section 3.4(a)(iii).

 

“Final Net Working Capital” has the meaning assigned to such term in Section
3.4(a)(i).

 

“Financial Statements” has the meaning assigned to such term in Section 7.5(a).

 

“Fundamental Documents” means the documents by which any Person (other than an
individual) establishes its legal existence or which govern its internal
affairs, including, as applicable, articles or certificate of incorporation,
memorandum of association, articles of association, articles of organization,
certificate of formation, declaration of trust, partnership agreement, by-laws,
and/or operating limited liability company agreement.

 

“Fundamental Representations” means, collectively, the representations and
warranties set forth in Sections 6.1 (Organization; Capitalization), 6.2
(Authorization of Transaction), 6.3 (Non-contravention), 6.5 (Ownership of
Transferred Shares), 7.1 (Organization; Capitalization; Title to Shares), 7.2
(Authorization of Transaction), 7.3 (Non-contravention) 7.4 (Subsidiaries), 7.7
(Environmental Matters), 7.10 (Properties), 7.12 (Tax Matters), 7.13
(Intellectual Property), 7.16 (Employee and Consultant Benefits), 7.17 (No
Employees) and 7.26 (Brokers; Company Transaction Expense; Indebtedness).

 



7

 

 

“Funded Indebtedness” means Indebtedness of the type referred to in clauses (a),
(b), (c), (f), (k) and (l) of the definition of Indebtedness.

 

“GAAP” shall mean United States generally accepted accounting principles as in
effect from time to time.

 

“General Enforceability Exceptions” has the meaning assigned to such term in
Section 6.2.

 

“Governmental Authority” means any court, administrative agency or commission or
other governmental or quasi-governmental authority or instrumentality, domestic
or foreign, international, provincial, federal, state, county or local.

 

“Hazardous Substance” means, collectively, any (a) petroleum or petroleum
products, or derivative or fraction thereof, radioactive materials (including
radon gas), asbestos in any form that is friable, urea-formaldehyde foam
insulation and polychlorinated biphenyls regulated by 40 CFR Part 761 and/or (b)
any chemical, material, substance or waste, which is now defined as or included
in the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “toxic substances,” “restricted hazardous wastes,” “contaminants,”
or “pollutants”, or terms of similar meaning or effect, in each case as
regulated under Environmental Laws, including but not limited to materials that
are deemed hazardous pursuant to any Environmental Laws due to their
ignitability, corrosivity, toxicity, reactivity, or other harmful
characteristics.

 

“Indebtedness” means, with respect to the Company and any of its Subsidiaries,
all Liabilities or obligations created or arising out of (a) all indebtedness of
the Company and any of its Subsidiaries for borrowed money or the deferred
purchase price of property or services, including indebtedness incurred to
finance insurance premiums, and whether funded or unfunded, secured or unsecured
or with recourse or without recourse, (b) under or in connection with drawn
letters of credit, performance bonds, bankers’ acceptances or similar
instruments, (c) indebtedness, obligations or Liabilities, evidenced by notes,
debentures, bonds, merchant cash advance or factoring agreements or other
similar instruments for the payment of which the Company or any of its
Subsidiaries is liable, (d) customer advances or deposits and other deferred
revenue items, as required to be accrued for under GAAP, (e) any conditional
sale or other title retention agreement with respect to property acquired by the
Company or any of its Subsidiaries (whether or not the rights and remedies of
the Company, any of its Subsidiaries or lender under such agreement in the event
of default are limited to repossession or sale of such property), (f) all
indebtedness of any such Person secured by a purchase money mortgage or other
Lien to secure all or part of the purchase price of the property subject to such
mortgage or Lien, (g) related to any earn-out or contingent payment or similar
payment or obligation at the maximum payable in respect thereof; (h) arising
from cash/book overdrafts, (i) all the obligations (whether principal, interest,
any purchase price to be paid to transfer the ownership of the leased property
to the Company or one of its Subsidiaries or otherwise) under leases which are,
or are required to be, in accordance with GAAP, recorded as finance or capital
leases in respect of which such Person is liable as a lessee, (j) in connection
with the unwinding of any hedge, swap or other derivative transaction; (k) all
interest, fees, penalties (including pre-payment penalties) and other expenses
owed (or to be owed in connection with the repayment thereof) with respect to
the indebtedness referred to above, and/or (l) all indebtedness referred to
above which is directly or indirectly guaranteed by the Company or any of its
Subsidiaries or which the Company or any of its Subsidiaries has agreed
(contingently or otherwise) to purchase or otherwise acquire or in respect of
which it has otherwise assured a creditor against loss.

 



8

 

 

“Indemnified Person” means any Person entitled to indemnification under Article
X hereto.

 

“Indemnifying Person” means any Person with indemnification obligations under
Article X hereto.

 

“Indemnity Reserve Amounts” has the meaning assigned to such term in Section
10.4(g)(i).

 

“Initial Consideration Amount” means:

 

(a) the Base Amount;

 

(b) minus the Escrow Shares; and

 

(d) minus the IP Purchase Escrow Shares.

 

“Intellectual Property” means any and all of the following, throughout the
world, and all rights arising out of or associated therewith: (a) all patents
and applications therefor and all reissues, divisions, renewals, reexaminations,
extensions, provisionals, continuations and continuations in part thereof; (b)
all inventions (whether patentable or not), invention disclosures, improvements,
proprietary information, trade secrets, know how, technology, technical data and
customer lists, and all documentation relating to any of the foregoing; (c) all
copyrights, copyright registrations and applications therefor, and all
derivative works thereof; (d) all rights in and good-will associated with
internet uniform resource locators, domain names, trade names, logos, slogans,
designs, common Law trademarks and service marks, trademark and service mark
registrations and applications therefor; (e) all Software; (f) all rights in
databases and data collections; (g) all other proprietary rights derived under
applicable state, federal or foreign Laws; and (h) all moral and economic rights
of authors and inventors, however denominated..

 

“Intellectual Property Purchase Agreement” means that certain Intellectual
Property Purchase Agreement, dated as of February 2, 2018, by and between Get
Solo, LLC, a New Hampshire limited liability company and CED Life Sciences,
Inc., a Delaware corporation, as amended.

 

“Invoices” means final invoices in respect of all Company Transaction Expenses
setting forth (a) the amounts due in respect thereof through the Closing and (b)
wire instructions for payment of such amounts.

 

“IP Purchase Escrow Shares” means 375,000 Akerna Shares.

 

“IRS” has the meaning assigned to such term in Section 7.16(a).

 

“Key Supplier” has the meaning assigned to such term in Section 7.18.

 

“Latest Balance Sheet Date” has the meaning assigned to such term in Section
7.5(a).

 



9

 

 

“Law” means all applicable federal, state, local, municipal, foreign or other
constitution, law, statute, common law, code, ordinance, technical or other
standing treaty, rule, directive, requirement or regulation, policy,
determination, procedures or Order enacted, adopted or promulgated by any
Governmental Authority, including, without limitation, any laws, rules or
regulations relating to import-export and customs services rules or regulations.

 

“Leased Real Property” has the meaning assigned to such term in Section 7.10(c).

 

“Liability” means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, disputed
or undisputed, liquidated or unliquidated and whether due or to become due,
regardless of when asserted.

 

“Licensed Intellectual Property” has the meaning assigned to such term in
Section 7.13(a)(iii).

 

“Licenses” shall mean all rights and benefits under licenses, permits, quotas,
authorizations, franchises, registrations and other approvals from any
Governmental Authority or from any other Person.

 

“Lien” means any security interest, pledge, bailment (in the nature of a pledge
or for purposes of security), mortgage, deed of trust, the grant of a power to
confess judgment, conditional sales and title retention agreement (including any
lease in the nature thereof), charge, encumbrance, assessment, levy, covenant,
easement, right of way, reservation, restriction, cloud on or defect in title,
right of first refusal or first offer, equity, encroachment, burden, option, or
other similar arrangement or interest in real or personal property, including
liens (statutory or otherwise), trusts, deemed trusts or other encumbrances.

 

“Limited Source Supplier” has the meaning assigned to such term in Section 7.18.

 

“Loss” or “Losses” means any and all damages, losses, actions, proceedings,
causes of action, obligations, Liabilities, claims, encumbrances, Liens,
penalties, demands, assessments, settlements, judgments, costs and expenses,
including court costs and reasonable attorneys’ and consultants’ fees and
disbursements and costs of litigation.

 

“Market Price” means the 20-day volume-weighted average closing price of the
Akerna Shares on the NASDAQ or other market with higher trading volume
immediately prior to the exercise of the Akerna Purchase Option.

 

“Material Adverse Change” means, with respect to any Person, any material
adverse change in the assets, operations, prospects or financial condition of
such Person; provided, that, for purposes of this Agreement, a Material Adverse
Change shall not include changes to the assets, operations or financial
condition of the Business resulting from (a) changes to the U.S. economy, the
global economy, in each case, as a whole, or the industry or markets in which
the Business operates (except to the extent such changes disproportionately
affect the Business), (b) general economic, regulatory or political conditions
or changes in the countries in which the Business operates, (c) military action
or any act of terrorism, (d) changes in the debt, financing or securities
markets, or (e) changes in Law, except to the extent such material adverse
change disproportionately affects or impacts the Company or any of its
Subsidiaries as compared to similarly situated companies in the Business.

 



10

 

 

“Material Contracts” has the meaning assigned to such term in Section 7.14(a).

 

“Material Employee Agreement” has the meaning assigned to such term in Section
7.16(a).

 

“Material Permits” has the meaning assigned to such term in Section 7.8(b).

 

“Multiemployer Plan” has the meaning set forth in Section 3(37) or 4001(a)(3) of
ERISA.

 

“Net Revenue” means gross revenue received by Solo for the sale of a given Solo
Product, less returns and allowances and commissions paid in respect of such
Solo Product.

 

“Net Working Capital” means, as of a specified time, an amount equal to Current
Assets minus Current Liabilities.

 

“Non-Compete” has the meaning assigned to such term in Section 4.8(e).

 

“Non-Escrow Shares” shall mean a number of Akerna Shares equal to the Initial
Consideration Amount.

 

“Option Fee” means, for each Solo Product sold during a given Option Fee Year,
the lesser of (i) one (1) cent or (ii) seven percent (7%) of the Net Revenue
received by the Company during such Option Fee Year.

 

“Option Fee Term” means the period commencing on the day immediately after the
Closing Date and ending on the earlier of (i) the date Akerna no longer owns a
majority of the Shares; (ii) the date (which must be at least 6 months following
the Closing Date) upon which Akerna Shares have traded above Twelve Dollars
($12.00) for twenty (20) out of thirty (30) trading days; or (iii) December 1,
2029.

 

“Option Fee Year” means each 12 month period during the Option Fee Term (or
portion thereof if the Option Fee Term terminates prior to the end of such 12
month period) commencing on the day after the Closing Date or an anniversary of
the Closing Date and ending on the next successive anniversary of the Closing
Date.

 

“Option Period” has the meaning assigned to such term in Section 9.11(a).

 

“Orders” means judgments, writs, decrees, compliance agreements,, injunctions or
orders of and Governmental Authority or arbitrator.

 

“Ordinary Course of Business” means the ordinary course of business consistent
with the past custom and practice of the Company and its Subsidiaries (including
with respect to quantity and frequency) with respect to the Business.

 

“Other Post-Closing Amounts” has the meaning assigned to such term in Section
3.4(a).

 



11

 

 

“Outside Date” has the meaning assigned to such term in Section 5.2(b).

 

“Owned Intellectual Property” means all choate and all inchoate Intellectual
Property owned by the Company or any its Subsidiaries or subject to an
obligation to assign to the Company or any of its Subsidiaries.

 

“Owned Real Property” has the meaning assigned to such term in Section 7.10(b).

 

“Party” means each of Akerna, the Company, the Shareholder Parties and the
Shareholder Representatives, and collectively, the “Parties.”

 

“Pay-Off Letters” has the meaning assigned to such term in Section 4.6.

 

“Pending Claim” has the meaning assigned to such term in Section 10.4(g)(i).

 

“Permits” means all permits, licenses, authorizations, registrations,
franchises, approvals, certificates, variances and similar rights obtained, or
required to be obtained, from Governmental Authorities, including, without
limitation, any requisite occupational licenses, certificates of competency,
manufacturing certifications and ISO certifications.

 

“Permitted Liens” means (i) Liens for Taxes not yet due and payable or being
properly contested in good faith by appropriate proceedings and which are fully
reserved on the books of the Company, (ii) workers or unemployment compensation
Liens arising in the Ordinary Course of Business; (iii) mechanic’s,
materialman’s, supplier’s, vendor’s or similar Liens arising in the Ordinary
Course of Business securing amounts that are not yet due and payable and that
are released on or before Closing, and (iv) zoning ordinances, recorded
easements and other restrictions of legal record affecting the Real Property or
matters which would be revealed by a survey, and that in either case do not,
individually or in the aggregate, materially impair the current use or occupancy
of the Real Property or impair the value or marketability (or, in jurisdictions
where any Lien regardless of type or materiality defeats marketability,
insurability) of title in the Real Property.

 

“Person” shall be construed broadly and shall include an individual, a
partnership, a corporation, a limited liability company, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization, or a
Governmental Authority (or any department, agency, or political subdivision
thereof).

 

“Personal Property Leases” shall mean all rights and benefits under leases of
tangible personal property.

 

“Policies” and “Policy” each have the meaning assigned to such term in Section
7.19(a).

 

“PPACA” has the meaning assigned to such term in Section 7.16(c).

 

“Pre-Closing Tax Period” means any Tax period or portion thereof ending on or
before the Closing Date, including the portion of any Straddle Period ending on
the Closing Date.

 



12

 

 

“Preliminary Net Working Capital” has the meaning assigned to such term in
Section 3.1(a)(i).

 

“Proceeding” means any action, dispute, suit, proceeding, complaint, charge,
hearing, inquiry or investigation before or by a Governmental Authority or
arbitrator.

 

“Real Property” means, collectively, the Leased Real Property and the Owned Real
Property.

 

“Real Property Lease” has the meaning assigned to such term in Section 7.10(b).

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
emptying, injection, deposit, disposal, discharge, dispersal or leaching of any
Hazardous Substances into the Environment, and “Released” shall be construed
accordingly.

 

“Release Date” has the meaning assigned to such term in Section 10.4(g)(i).

 

“Representative” means, with respect to a particular Person, any director,
officer, manager, employee, agent, consultant, advisor, accountant, financial
advisor, legal counsel or other representative of such Person.

 

“Representative Losses” has the meaning assigned to such term in Section
9.15(b).

 

“Repurchase Date of Exercise” has the meaning assigned to such term in Section
9.12(b).

 

“Repurchase Option” has the meaning assigned to such term in Section 9.12(a).

 

“Repurchase Option Period” has the meaning assigned to such term in Section
9.12(a).

 

“Repurchase Shares” has the meaning assigned to such term in Section 9.12(a).

 

“SEC Reports” has the meaning assigned to such term in Section 8.5.

 

“Shareholders” has the meaning assigned to such term in the preamble of this
Agreement.

 

“Shareholders’ Knowledge” or “Knowledge of the Shareholders” means the actual
awareness of facts or circumstances concerning a matter by any of Ashesh C.
Shah, Lokesh Chugh or Palle Pedersen or the knowledge that any of such
individuals would have after reasonable inquiry in respect of matters within
their area of primary responsibility.

 

“Shareholder Parties” has the meaning assigned to such term in the preamble of
this Agreement.

 

“Shareholder Representatives” has the meaning assigned to such term in the
Recitals.

 

“Shareholder Repurchase Price” has the meaning assigned to such term in Section
9.12(d).

 

“Shareholders” means all of the shareholders of the Company.

 



13

 

 

“Share Transfer” has the meaning assigned to such term in the recitals of this
Agreement.

 

“Shares” means all of the issued and outstanding capital stock of the Company,
calculated on a fully diluted basis.

 

“Signing Date” has the meaning assigned to such term in the preamble of this
Agreement.

 

“Software” means any computer software program, together with any error
corrections, updates, modifications, or enhancements thereto, in both machine
readable form and human readable form, including all comments and any procedural
code.

 

“Solo Products” means the following products sold by the Company: the solo*Tag
and the solo*Code.

 

“Straddle Period” means any Tax Period that includes but does not end on the
Closing Date.

 

“Straddle Period Returns” has the meaning assigned to such term in Section
9.5(b)(ii).

 

“Subsidiary” means any Person with respect to which a specified Person (or a
Subsidiary thereof) has the power to vote or direct the voting of sufficient
equity interests to elect a majority of the board of directors (or equivalent
with respect to a Person that is not a corporation).

 

“Tail Costs” has the meaning assigned to such term in Section 9.3.

 

“Tail Policy” has the meaning assigned to such term in Section 9.3.

 

“Target Working Capital” means negative Two Hundred Fifty Thousand Dollars (-
$250,000), excluding December normal course consulting expenses.

 

“Tax” or “Taxes” means all taxes, charges, fees, levies, assessments, or other
governmental charges (whether federal, state, local, or non-U.S.), including,
without limitation, income, excise, franchise, real or personal property, sales,
transfer, gains, gross receipts, occupation, privilege, payroll, wage,
unemployment, workers’ compensation, social security, national health
contributions, pension and employment insurance contributions, use, value added,
capital, license, severance, stamp, premium, windfall profits, environmental,
capital stock, profits, withholding, disability, unclaimed property, escheat,
registration, customs duties, employment, alternative or add-on minimum,
estimated or other tax of any kind whatsoever (whether disputed or not, whether
payable directly or by withholding and whether or not requiring the filing of a
Tax Return), including, without limitation, all estimated taxes, deferred taxes,
deficiency assessments, related charges, fees, interest, penalties, additions to
tax or other assessments.

 

“Tax Period” or “Taxable Periods” means any period prescribed by any
Governmental Authority for which a Tax Return is required to be filed or a Tax
is required to be paid.

 

“Tax Proceeding” has the meaning set forth in 9.5(i)(i).

 



14

 

 

“Tax Return” means any federal, state, local or non-U.S. return, estimate,
declaration, report, claim for refund, or information return or statement
relating to Taxes, including any schedule, attachment elections and disclosures
thereto, and including any amendment thereof.

 

“Terminated Agreements” means the Contracts set forth on Schedule 1(b).

 

“Transaction” means the Share Transfer contemplated by this Agreement, together
with any and all related transactions and proceedings contemplated by this
Agreement.

 

“Transfer Taxes” means all transfer, documentary, sales, use, stamp,
registration, value-added and other such Taxes, and all conveyance fees,
recording charges and other fees and charges (including any penalties and
interest) arising out of or in connection with the consummation of the
transactions contemplated by this Agreement.

 

“Transferred Shares” has the meaning assigned to such term in Section 2.1.

 

“Transition Period” has the meaning assigned to such term in Section 9.16.

 

“Treasury Regulations” means the regulations promulgated under the Code.

 

“WARN” means the U.S. Worker Adjustment and Retraining Notification Act and any
other similar applicable state or local “mass layoff” or “plant closing” Law.

 

Article II.
TRANSFER OF THE SHARES

 

2.1 Transfer of the Shares. On and subject to the terms and conditions of this
Agreement, at the Closing, Akerna shall acquire and take assignment and delivery
from the Shareholders, and the Shareholders shall sell, transfer, assign, convey
and deliver to Akerna, all right, title and interest in and to 80.40% of the
Shares (the “Transferred Shares”) free and clear of Liens (the “Share
Transfer”), for the Consideration.

 

Article III.
CLOSING CONSIDERATION; CLOSING

 

3.1 Calculation of Initial Consideration.

 

(a) Not less than five (5) days prior to the Closing, the Shareholder
Representatives shall deliver to Akerna a statement (the “Closing Statement”)
setting forth its good faith estimate of the following:

 

(i) the estimated Closing Net Working Capital (the “Preliminary Net Working
Capital”);

 

(ii) the amount of the estimated Cash on Hand (the “Estimated Cash on Hand”);

 



15

 

 

(iii) an itemized list of the estimated Closing Indebtedness (the “Estimated
Closing Indebtedness”);

 

(iv) an itemized list of the estimated Company Transaction Expenses (the
“Estimated Company Transaction Expenses”); and

 

(v) a calculation of the Initial Consideration Amount, after giving effect to
the above.

 

in each case together with reasonably detailed schedules and data supporting
such estimates. The Shareholder Representatives shall consider in good faith any
adjustments to the Initial Consideration Amount proposed by Akerna prior to
Closing. For purposes of clarification, if the Cash on Hand is a negative
number, it shall be deemed a deduction from the calculation of both the Initial
Consideration Amount and the Consideration (without duplication).

 

3.2 Payment of Initial Consideration Amount.

 

(a) On the Closing Date, Akerna shall make the following payments:

 

(i) Akerna will pay any Estimated Closing Indebtedness pursuant to the wire
instructions set forth in the Pay-Off Letters.

 

(ii) Akerna will pay any Estimated Company Transaction Expenses pursuant to the
wire transfer instructions set forth in the Invoices.

 

(iii) Akerna shall deliver the Escrow Shares and the IP Purchase Escrow Shares
to the Escrow Account to be held by the Escrow Agent in accordance with the
terms and conditions of this Agreement and the Escrow Agreement.

 

(iv) Akerna shall deliver the Non-Escrow Shares to the Shareholders.

 

(b) In furtherance of Section 3.2(a)(iii) and (iv), Akerna shall issue in the
name of each Shareholder three certificates, one representing the pro rata
portion of the Escrow Shares to which such Shareholder is entitled, one
representing the pro rata portion of the IP Purchase Escrow Shares to which such
Shareholder is entitled and one certificate representing the pro rata portion of
the Non-Escrow Shares to which such Shareholder is entitled and deliver such
certificates to the Shareholders or the Escrow Agent, as the case may be.

 

3.3 The Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place by remote delivery of documents at the offices
of Dentons US LLP in Kansas City, Missouri, five (5) Business Days after
satisfaction or waiver of the conditions to Closing set forth herein, or
otherwise at a time and on a date mutually agreeable to the Parties after the
conditions to Closing set forth herein are satisfied or waived. The date on
which the Closing occurs shall be referred to as the “Closing Date.”

 



16

 

 

3.4 Consideration Adjustment.

 

(a) Not later than the one hundred twentieth (120th) day following the Closing,
Akerna shall prepare and deliver to the Shareholder Representatives, a schedule
(the “Closing Date Schedule”) setting forth:

 

(i) a calculation of the Closing Net Working Capital (the “Final Net Working
Capital”) along with reasonable, written supporting documentation;

 

(ii) an itemized list of the Closing Indebtedness (“Final Closing Date
Indebtedness”);

 

(iii) an itemized list of the Company Transaction Expenses (“Final Closing Date
Transaction Expenses”); and

 

(iv) the amount of actual Cash on Hand (“Final Cash on Hand”).

 

The amounts in Sections 3.4(a)(ii)-(iv) are referred to herein as the “Other
Post-Closing Amounts.”

 

(b) If the Shareholder Representatives disagree with the Final Net Working
Capital or any of the Other Post-Closing Amounts as reflected on the Closing
Date Schedule, they shall notify Akerna in writing within fifteen (15) days
after the date on which Akerna delivers such Closing Date Schedule to the
Shareholder Representatives, which shall include the items as to which it
disagrees and its calculation of such disputed amounts with reasonable
supporting detail. Akerna and the Shareholder Representatives shall reasonably
cooperate to resolve any such disagreements. If Akerna and the Shareholder
Representatives are unable to resolve all such disagreements on or before the
date which is fifteen (15) days following notification by the Shareholder
Representatives of any such disagreements, the Shareholder Representatives and
Akerna shall retain a nationally recognized independent public accounting firm
upon whom the Shareholder Representatives and Akerna shall mutually agree, or if
no such other accounting firm is willing to serve as the Final Accounting Firm,
then such other qualified Person upon whom the Shareholder Representatives and
Akerna shall mutually agree (such accounting firm or other Person being referred
to as the “Final Accounting Firm”), to resolve all such disagreements, who shall
adjudicate only those items still in dispute with respect to the Closing Date
Schedule and the calculation of the Final Net Working Capital and/or any of the
Other Post-Closing Amounts. The determination by the Final Accounting Firm shall
be binding and conclusive on both the Shareholder Representatives and Akerna.

 

(c) The Final Accounting Firm shall offer the Shareholder Representatives and
Akerna the opportunity to provide written submissions regarding their positions
on the disputed matters, which written submissions shall be provided to the
Final Accounting Firm, if at all, no later than ten (10) days after the date of
referral of the disputed matters to the Final Accounting Firm. The determination
of the Final Accounting Firm shall be based solely on the provisions of this
Agreement and such written submissions by the Shareholder Representatives and
Akerna and their respective Representatives and shall not be by independent
investigation or review. The Final Accounting Firm shall deliver a written
report resolving only the disputed matters and setting forth the basis for such
resolution within twenty (20) days after the Shareholder Representatives and
Akerna submit in writing (or have had the opportunity to submit in writing but
have not submitted) their positions as to the disputed items. In preparing its
report, the Final Accounting Firm shall not assign a value to Final Net Working
Capital and/or any of the Other Post-Closing Amounts which is greater or less
than the values submitted by the Shareholder Representatives, on the one hand,
or Akerna, on the other hand. The determination of the Final Accounting Firm
with respect to the correctness of Final Net Working Capital and/or any of the
Other Post-Closing Amounts shall be final and binding on the Parties. The fees,
costs and expenses of the Final Accounting Firm shall be borne equally by Akerna
and the Shareholder Parties. The Final Accounting Firm shall conduct its
determination activities in a manner wherein all materials submitted to it are
held in confidence and shall not be disclosed to third parties (except in
connection with the enforcement of its rights, as required by Law or to prepare
its financial statements or Tax Returns). The Parties agree that judgment may be
entered upon the determination of the Final Accounting Firm in any court having
jurisdiction over the Party against which such determination is to be enforced.

 



17

 

 

(d) The Shareholder Representatives shall be entitled to have reasonable access
to the books of the Company, to the extent prepared specifically in connection
with the Final Net Working Capital, the Other Post-Closing Amounts and the
Closing Date Schedule and, upon reasonable prior notice, shall be entitled to
discuss such books and records and work papers with the Company and those
employees of the Company responsible for the preparation thereof.

 

(e) Payments.

 

(i) Akerna shall be credited with the amount of the Final Closing Date
Indebtedness, in accordance with subpart (iv) below.

 

(ii) Akerna shall be credited with the amount of the Final Closing Date
Transaction Expenses, in accordance with subpart (iv) below.

 

(iii) the Shareholders will be credited with the amount of the Final Cash on
Hand, in accordance with subpart (iv) below.

 

(iv)  

 

(A) If, after giving effect to subparts (i) through (iii) above, a net amount is
due to Akerna from the Shareholders (such amount, an “Akerna Adjustment
Amount”), such amount shall be satisfied from the Escrow Funds, in which case
the Shareholder Representatives and Akerna shall promptly (but in any event
within three (3) Business Days) execute and deliver a joint instruction to the
Escrow Agent instructing the Escrow Agent to release such amount from the Escrow
Funds to Akerna.

 

(B) If, after giving effect to subparts (i) through (iii) above, a net amount is
due to the Shareholders from Akerna (such amount, the “Shareholder Adjustment
Amount”), then Akerna shall pay the Shareholder Adjustment Amount, to the
Shareholders in Akerna Shares based on the Closing Share Value within three (3)
Business Days after the date such amount is finally determined pursuant to this
Section 3.4.

 



18

 

 

(v) All amounts payable by Akerna under this Section 3.4 shall be subject to
set-off for any claim of Akerna against any Shareholder Parties.

 

3.5 Withholding. Akerna, Company and any Affiliate thereof shall be entitled to
deduct and withhold, and Akerna, Company and any Affiliate thereof shall deduct
and withhold, any amounts they are required to deduct and withhold pursuant to
any provision of Tax Law in connection with any payments required to be made by
Akerna, Company or any Affiliate pursuant to the terms of, or in connection with
any transaction contemplated by, this Agreement. To the extent that amounts are
so withheld by Akerna, Company, or any Affiliate, such withheld amounts shall be
treated for all purposes of this Agreement as having been paid to the person
otherwise entitled to receive such payments pursuant to this Agreement.

 

3.6 Tax Treatment. The Parties intend that the Share Transfer will constitute a
reorganization within the meaning of Section 368(a) of the Code for U.S. federal
income Tax purposes, and the Parties agree to report the Share Transfer
consistently therewith (including the information and recordkeeping requirements
of Treasury Regulations Section 1.368-3). Akerna and the Company shall use their
respective commercially reasonable efforts to cause the Share Transfer to
qualify as a “reorganization” under Section 368(a) of the Code.

 

Article IV.
CONDITIONS TO OBLIGATIONS OF AKERNA

 

The obligation of Akerna to consummate the transactions to be performed by it in
connection with the Closing is subject to satisfaction of the following
conditions as of the Closing:

 

4.1 Representations and Warranties; Covenants.

 

(a) (i) The Fundamental Representations of the Shareholder Parties shall be
true, correct and complete in all respects, and (ii) the other representations
and warranties of the Shareholders set forth in Article VI and the other
representations and warranties of the Company set forth in Article VII shall be
true, correct and complete in all respects (in the case of any representation or
warranty not qualified by the phrases “materially,” “material,” “in all material
respects,” “material adverse change,” “Material Adverse Change,” and any similar
phrase) or in all material respects (in the case of any representation or
warranty qualified by the phrases “materially,” “material,” “in all material
respects,” “material adverse change,” “Material Adverse Change,” and any similar
phrase), in each case, on and as of the Closing Date, as if such representations
and warranties were made as of the Closing Date (except as to any such
representation or warranty that speaks as of a specific date, which must be true
and correct as of such specific date).

 

(b) The Shareholder Parties shall have performed and complied in all respects
with all covenants and agreements required by this Agreement to be performed or
complied with by the Shareholder Parties on or prior to the Closing Date.

 

4.2 Consents. The material consents listed on Schedule 4.2, in form and
substance satisfactory to Akerna, shall have been obtained and executed copies
thereof delivered to Akerna.

 



19

 

 

4.3 Absence of Material Adverse Change. Since the Signing Date, there shall have
been no Material Adverse Change with respect to the Company or its Subsidiaries.

 

4.4 Absence of Litigation. As of the Closing, there shall not be (a) any Order
of any nature issued by a Governmental Authority with competent jurisdiction
directing that the transactions provided for herein or any material aspect of
them not be consummated as herein provided or (b) any Proceeding before any
Governmental Authority pending wherein an unfavorable Order would prevent the
performance of this Agreement or the other Documents or the consummation of any
aspect of the transactions or events contemplated hereby, declare unlawful any
aspect of the transactions or events contemplated by this Agreement or the other
Documents, cause any aspect of the transaction contemplated by this Agreement or
the other Documents to be rescinded or affect, in any material respect, the
right of Akerna to own, operate or control the Company and the Transferred
Shares.

 

4.5 Governmental Required Consents. All filings or registrations with any
Governmental Authorities listed on Schedule 4.5 which are required for or in
connection with the execution and delivery by the Shareholders and the
Shareholder Representatives of the Documents or the consummation of the
transactions contemplated thereby, in form and substance satisfactory to Akerna
shall have been obtained or made and executed copies thereof delivered to
Akerna.

 

4.6 Payoff Letters. The Shareholder Representatives shall have delivered to
Akerna payoff letters duly executed by each lender, lessor or other of the
Funded Indebtedness, including those set forth on Schedule 4.6 (the “Pay-Off
Letters”), indicating that, upon payment of the amount specified in such Payoff
Letter, all outstanding obligations of the Company arising under or relating to
such Funded Indebtedness shall be repaid and extinguished in full and that upon
receipt of such amount such Person shall release its Liens and other security
interests in, and shall file, or authorize the Shareholder Representatives to
file, Uniform Commercial Code Termination Statements and such other documents
necessary to release of record its Liens and other security interests in the
assets and properties of the Company.

 

4.7 Invoices. The Shareholder Representatives shall have delivered to Akerna the
Invoices.

 

4.8 Other Documents. The Shareholder Parties or the Shareholder Representatives
(as applicable) shall have delivered to Akerna each of the following:

 

(a) Written instructions to the Company to transfer the Transferred Shares to
Akerna on the Company’s stock register;

 

(b) Resignations of the directors and officers of the Company and its
Subsidiaries set forth on Schedule 4.8(b); and

 

(c) The Shareholder Representatives shall deliver to Akerna in a form reasonably
satisfactory to Akerna a duly completed and executed certification of the
Company’s non-foreign status pursuant to Treasury Regulations Section
1.1445-2(b)(2);

 

(d) Employment Agreements with each of Ashesh C Shah, Palle Pedersen, Kathleen
Flannery, Aryeh Primus, Jamie Leo, Logan Donovan and Vinay Shah, in a form
reasonably acceptable to Akerna;

 



20

 

 

(e) A non-competition agreement, the form of which is attached hereto as Exhibit
A (each, a “Non-Compete” and, collectively, the “Non-Competes”), duly executed
by each of the Persons named on Schedule 4.8(e);

 

(f) The Escrow Agreement executed by the Shareholder Representatives;

 

(g) Copies of the results of a recent Uniform Commercial Code, tax and judgment
lien search against the Company and its Subsidiaries in the state and county
offices listed on Schedule 4.8(g), and evidence reasonably satisfactory to
Akerna that all Liens (other than Permitted Liens not extinguished at Closing)
have been or, at the Closing, will be satisfied, terminated, released or waived,
as appropriate;

 

(h) Copies of resolutions of the board of directors and stockholders of the
Company, authorizing the execution, delivery and performance of this Agreement
by the Company, and a certificate of the secretary of the Company, dated the
Closing Date, that such resolutions were duly adopted and are in full force and
effect on the Closing Date;

 

(i) A long-form good standing certificate of each of the Company and its
Subsidiaries, in each case, dated no earlier than five (5) Business Days prior
to the Closing Date, issued by the Secretary of State of the jurisdiction of its
formation, together with certified Fundamental Documents of the Company and its
Subsidiaries;

 

(j) A certificate signed on behalf of the Company by one of its authorized
officers certifying that the conditions in Section 4.1 have been satisfied;

 

(k) Such signature cards for each of the bank accounts listed on Schedule 7.25,
as may be necessary to remove the signing privileges of each of the Persons
designated by Akerna;

 

(l) Evidence that the Terminated Agreements have been terminated in their
entirety and that all obligations and Liabilities of the Company and its
Subsidiaries (including obligations to pay money) have been satisfied; and

 

(m) [reserved]

 

(n) Lock-up agreements with each of the Shareholders, substantially in the form
attached as Exhibit B hereto (the “Lock-Up Agreements”).

 

4.9 Amendment of Company Organizational Documents. The Shareholder Parties shall
have amended the governing documents (i.e. bylaws / articles of incorporation)
of the Company in a form acceptable to Akerna in its sole discretion.

 

4.10 Preferred Equity. All outstanding preferred equity and options of the
Company shall have been exercised or cancelled in a manner acceptable to Akerna
in its sole discretion, and any shares of the Company issued upon any such
exercise shall be included in the Shares.

 

4.11 Other Company Shareholders. Each shareholder of the Company not party
hereto shall have become party to this Agreement as a Shareholder.

 



21

 

 

Article V.
CONDITIONS TO THE OBLIGATIONS OF THE SHAREHOLDER PARTIES; TERMINATION

 

5.1 Conditions to the Obligations of the Shareholder Parties. The obligation of
the Shareholder Parties to consummate the transactions to be performed by them
in connection with the Closing is subject to satisfaction of the following
conditions as of the Closing:

 

(a) Delivery of Payments. Akerna shall have delivered the payments to be made on
the Closing Date in accordance with the provisions of Section 3.2.

 

(b) Representations and Warranties; Covenants.

 

(i) The representations and warranties of Akerna set forth in (i) Sections 8.1
and 8.2 shall be true, correct and complete in all respects and (ii) the other
representations and warranties of Akerna set forth in Article VIII shall be
true, correct and complete in all respects (in the case of any representation or
warranty qualified by the phrases “materially,” “material,” “in all material
respects,” “material adverse change,” “Material Adverse Change,” and any similar
phrase) or in all material respects (in the case of any representation or
warranty qualified by the phrases “materially,” “material,” “in all material
respects,” “material adverse change,” “Material Adverse Change,” and any similar
phrase), in each case, on and as of the Closing Date, as if such representations
and warranties were made as of the Closing Date (except as to any such
representation or warranty that speaks as of a specific date, which must be true
and correct as of such specific date).

 

(ii) Akerna shall have performed and complied in all respects with all covenants
and agreements required by this Agreement to be performed or complied with by
Akerna on or prior to the Closing Date.

 

(iii) Akerna shall have delivered to the Shareholders a certificate signed on
behalf of Akerna by one of its authorized officers certifying that the
conditions in Section 5.1(b)(i) and 5.1(b)(ii) have been satisfied.

 

(iv) Akerna shall have sufficient shares to cause the payment of the Initial
Consideration Amount to the Shareholders.

 

(v) Akerna shall deliver to the Shareholders the Escrow Agreement executed by
Akerna.

 

(vi) Akerna shall have caused Akerna to amend its employee stock ownership plan
(“ESOP”), effective as of the Closing Date, to provide that management and
employees of the Company will be eligible to participate in Akerna’s ESOP (the
“ESOP Amendment”) and Akerna shall deliver to Shareholders the ESOP Amendment
and all related documents.

 

(c) Absence of Litigation. As of the Closing, there shall not be (a) any Order
of any nature issued by a Governmental Authority with competent jurisdiction
directing that the transactions provided for herein or any material aspect of
them not be consummated as herein provided or (b) any Proceeding before any
Governmental Authority pending wherein an unfavorable Order would prevent the
performance of this Agreement or the other Documents or the consummation of any
material aspect of the transactions contemplated hereby, declare unlawful any
material aspect of the transactions or events contemplated by this Agreement or
the other Documents, or cause any material aspect of any transaction
contemplated by this Agreement or the other Documents to be rescinded.

 



22

 

 

(d) Governmental Filings. All filings or registrations with any Governmental
Authorities listed on Schedule 5.1(d) which are required for or in connection
with the execution and delivery by Akerna of the Documents or the consummation
of the transactions contemplated thereby, shall have been obtained or made.

 

5.2 Termination. This Agreement shall terminate prior to Closing:

 

(a) upon the mutual written agreement of Akerna and the Shareholders;

 

(b) upon written notice from Akerna to the Shareholders if, (i) any of the
Shareholder Parties shall have breached any of their representations,
warranties, covenants or obligations contained in this Agreement that would give
rise to a failure of any condition precedent set forth in Article IV which
breach has not been waived by Akerna and cannot be cured, or has not been cured
within thirty (30) days after the giving of notice by Akerna specifying such
breach or (ii) any of the conditions precedent set forth in Article IV
(excluding conditions that, by their nature are to be satisfied at the Closing)
shall not have been satisfied on or before December 31, 2019 (the “Outside
Date”), so long as, in the case of clause (ii), Akerna is not then in material
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement; or

 

(c) upon written notice from the Shareholders to Akerna if, (i) Akerna shall
have breached any of its representations, warranties, covenants or obligations
contained in this Agreement that would give rise to a failure of any condition
precedent set forth in Article V (excluding conditions that by their nature are
to be satisfied at the Closing) which breach has not been waived by the
Shareholders and cannot be or has not been cured within thirty (30) days after
the giving of notice by the Shareholders specifying such breach, or (ii) any of
the conditions precedent set forth in Article V (excluding conditions that, by
their nature are to be satisfied at the Closing) has not been satisfied on or
before the Outside Date, so long as, in the case of clause (ii), none of the
Shareholder Parties are then in material breach of any of their representations,
warranties, covenants or agreements contained in this Agreement.

 

5.3 Effect of Termination.

 

(a) If this Agreement is validly terminated pursuant to, and in accordance with,
Section 5.2, all further obligations of the Parties under this Agreement shall
become null and void and of no further force or effect, except that Sections
9.4(c) (Confidential Information), 9.7 (Transaction Expenses), 11.12 (Public
Announcements) and 11.7 (Governing Law) will survive; provided, however, that
nothing in this Section 5.3 will be deemed to release any Party from any
liability for fraud or any willful breach by such Party of the terms and
provisions of this Agreement; provided, further, that if this Agreement is
terminated by Akerna because of the breach of this Agreement by any of the
Shareholder Parties or by the Shareholders because of the breach of this
Agreement by Akerna or because one or more of the conditions to the terminating
Party’s obligations under this Agreement is not satisfied as a result of the
other Party’s failure to comply with its obligations under this Agreement, the
terminating Party’s right to pursue all legal and equitable remedies will
survive such termination unimpaired.

 



23

 

 

Article VI.
REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS

 

 

As a material inducement to Akerna to enter into and perform its obligations
under this Agreement, except as set forth in the corresponding sections or
subsections of the Schedules attached hereto, the Shareholders, on a several
basis, represent and warrant to Akerna that the statements contained in this
Article VI are true, correct and complete as of the Signing Date and will be
true, correct and complete as of the Closing Date (except where expressly
limited to a specific date, in which case such statements shall be true, correct
and complete only as of such specific date).

 

6.1 Organization; Capitalization. Each Shareholder which is an entity is duly
organized, validly existing and in good standing under the Laws of the state of
its formation.

 

6.2 Authorization of Transaction. Each of the Shareholder Representatives (in
their capacities as such and on behalf of the Shareholders pursuant to the power
of attorneys referenced in this Agreement) and each Shareholder has all
requisite power and authority to enter into, execute, deliver and perform all of
its obligations under this Agreement and all other Documents to which it is a
party executed or to be executed in connection herewith, to consummate the
transactions contemplated hereby and thereby and to perform its obligations
hereunder and thereunder. Each Document to which the Shareholder Representatives
and/or each Shareholder is or will be a party has been or when executed will be
duly executed and delivered by the Shareholder Representatives or such
Shareholder, as the case may be, and constitutes or when executed, will
constitute, the valid and legally binding obligations of the Shareholder
Representatives or such Shareholder enforceable against the Shareholder
Representatives or such Shareholder, in accordance with its terms and
conditions, as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(the “General Enforceability Exceptions”). The Shareholders are acquiring the
Akerna Shares solely for their own account for investment purposes and not with
a view to, or for offer or sale in connection with, any distribution thereof. 
The Shareholders acknowledge that the Akerna Shares are not registered under the
Securities Act of 1933 (the “Securities Act”) or any state securities laws, and
that the Akerna Shares may not be transferred or sold except pursuant to the
registration provisions of the Securities Act or pursuant to an applicable
exemption therefrom and subject to state securities laws and regulations, as
applicable.  The Shareholders are able to bear the economic risk of holding the
Akerna Shares for an indefinite period (including total loss of their
investment) and have sufficient knowledge and experience in financial and
business matters so as to be capable of evaluating the merits and risk of their
investment. The Shareholders each are an “accredited investor” and have not been
offered the Akerna Shares by means of any “general solicitation” or “ general
advertising”, all such terms as defined in Regulation D under the Securities
Act.

 

6.3 Non-contravention.

 

(a) The execution, delivery and performance by the Shareholder Representatives
and each Shareholder of this Agreement and each other Document to which the
Shareholder Representatives or such Shareholder, as the case may be, is a party,
and the consummation of the transactions contemplated hereby and thereby, do not
and will not: (i) conflict with, (ii) result in any violation of or breach of or
default under (with or without notice or lapse of time, or both), (iii) give
rise to a right of termination, cancellation, modification or acceleration of
any obligation under, (iv) require any payment, consent, notice or waiver under,
(v) result in any loss of a material benefit or right under, or (vi) result in
the creation of any Lien on any equity interest or asset of the Company or any
Subsidiary, in each case, under (1) any Material Contract to which the Company
or any Subsidiary is a party or to which it or any of its assets are subject,
(2) the Fundamental Documents of each Shareholder, (3) any Law or other
restriction of any Governmental Authority applicable to each Shareholder or any
of its properties or assets.

 



24

 

 

(b) Except as set forth on Schedule 6.3(b), the Shareholder Representatives are
not, and no Shareholder is required to give any notice to, make any filing with,
or obtain any authorization, consent, permit or approval of any Governmental
Authority or any other Person in order for the Parties to consummate the
transactions contemplated by the Documents or in order for Akerna to conduct the
Business as presently conducted in the ordinary course immediately following the
Closing.

 

6.4 Litigation. There are no Proceedings pending or to Shareholders’ Knowledge,
threatened against any Shareholder relating to the Shares. No Shareholder is
subject to or in default under any Order that would prevent, hinder or delay the
consummation of the Transaction.

 

6.5 Ownership of Transferred Shares. The Shareholders are the owner of all of
the Transferred Shares and immediately before the Closing the Shareholders will
be the owner of all of the Transferred Shares, free and clear of all Liens.
Except as set forth on Schedule 6.5, no Shareholder is a party to any option,
warrant, right, contract, call, put or other agreement providing for the
disposition or acquisition of any Transferred Shares, nor is any Shareholder a
party to any voting trust, proxy or other agreement with respect to voting any
Transferred Shares with any other party.

 

Article VII.
REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

 

As a material inducement to Akerna to enter into and perform its obligations
under this Agreement, except as set forth in the corresponding sections or
subsections of the Schedules attached hereto, the Shareholder Parties, on a
joint and several basis, represent and warrant to Akerna that the statements
contained in this Article VII are true, correct and complete as of the Signing
Date and will be true, correct and complete as of the Closing Date (except where
expressly limited to a specific date, in which case such statements shall be
true, correct and complete only as of such specific date).

 

7.1 Organization; Capitalization; Title to Transferred Shares.

 

(a) Each of the Company and each of its Subsidiaries is a legal entity, duly
organized, validly existing and in good standing under the Laws of the state of
its formation and has all requisite corporate or company power and authority to
own, operate, lease or otherwise hold its properties and to carry on its
business, including the Business, as presently conducted. Each of the Company
and each of its Subsidiaries is duly qualified or licensed to do business and is
in good standing in each jurisdiction in which the character of the properties
owned, operated or leased by it or the nature of the activities conducted by it
make such qualification or licensing and good standing necessary, except for
such failures to be so duly qualified or licensed and in good standing that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Change. Schedule 7.1(a) lists the jurisdiction of organization
of the Company and each of its Subsidiaries and each jurisdiction in which the
Company and its Subsidiaries is qualified or licensed to do business.

 



25

 

 

(b) The authorized and outstanding equity interests of the Company and each of
its Subsidiaries are as set forth on Schedule 7.1(b). Each outstanding equity
interest shown thereon, including the Transferred Shares, is duly authorized,
validly issued, fully paid and nonassessable. Except as set forth on Schedule
7.1(b) there are no outstanding or authorized (i) options, warrants, purchase
rights, subscription rights, conversion rights, exchange rights, rights of first
refusal, preemptive rights, or other contracts or commitments that require the
Company or any of its Subsidiaries to issue, sell, or otherwise cause to become
outstanding any of its equity interests nor are there any securities convertible
or exchangeable into any equity interest of the Company or any of its
Subsidiaries, or (ii) stock appreciation, phantom stock, profit participation or
similar rights with respect to the Company or any of its Subsidiaries.

 

(c) The equity interests set forth on Schedule 7.1(b) constitute all of the
issued and outstanding equity interests of the Company and its Subsidiaries.

 

(d) The copies of the minute book and equity contribution records of the Company
and each of its Subsidiaries have been delivered or made available to Akerna for
inspection and are true and correct and appropriately reflect all material
company action taken by the Company and its Subsidiaries. The names of the
current directors and officers (or the equivalent with respect to Company
Subsidiaries that are not corporations) of the Company and its Subsidiaries
(prior to giving effect to the resignations to be delivered pursuant to Section
4.11(b)) are set forth in Schedule 7.1(d).

 

7.2 Authorization of Transaction. Each of the Company and its Subsidiaries has
all requisite corporate or company power and authority to enter into, execute,
deliver and perform all of its obligations under this Agreement and all other
Documents to which it is or will be a party executed or to be executed in
connection herewith, to consummate the transactions contemplated hereby and
thereby and to perform its obligations hereunder and thereunder. Each Document
to which the Company or any of its Subsidiaries is or will be a party has been
duly and validly authorized by all necessary action on the part of the Company
and such Subsidiary, as applicable, and each Document to which the Company or
any of its Subsidiaries is a party has been or when executed will be duly
executed and delivered by the Company or its Subsidiary, as applicable, and
constitutes or when executed will constitute the valid and legally binding
obligations of the Company or its Subsidiary, as applicable, enforceable against
the Company or such Subsidiary, as applicable, in accordance with its terms and
conditions, subject to the General Enforceability Exceptions.

 



26

 

 

7.3 Non-contravention.

 

(a) Neither the execution, delivery and performance of the Documents by the
Company or any of its Subsidiaries nor the consummation of the transactions
contemplated by the Documents by the Company or any of its Subsidiaries:

 

(i) violates any Law as to which the Company or any of its Subsidiaries is
subject; or

 

(ii) conflicts with or violates any provision of the Fundamental Documents of
the Company or any of its Subsidiaries.

 

(b) Except as set forth on Schedule 7.3(b), none of the Company or any of its
Subsidiaries is required to give any notice to, make any filing with, or obtain
any authorization, consent, or approval of any Governmental Authority or any
consent or approval of any other Person in order for the Parties to consummate
the transactions contemplated by the Documents or in order for Akerna to conduct
the Business in the Ordinary Course of Business immediately following the
Closing.

 

(c) The Fundamental Documents of the Company and its Subsidiaries that have been
furnished or made available to Akerna are complete and correct copies of all
Fundamental Documents (including all amendments thereto) of the Company and its
Subsidiaries. The Fundamental Documents of the Company and its Subsidiaries are
in full force and effect, and no other Fundamental Documents are applicable to
or binding upon the Company or its Subsidiaries. None of the Company or any of
its Subsidiaries is in violation of any provisions of its Fundamental Documents.

 

(d) Assuming that all consents, approvals and authorizations contemplated by,
and all filings described in, Schedule 7.3(b) are obtained or made the
execution, delivery and performance by each of the Company and each of its
Subsidiaries of this Agreement and each other Document to which it is a Party,
and the consummation of the transactions contemplated hereby and thereby, do not
and will not: (i) result in any breach of or constitute a default under or give
rise to any right of termination, cancellation, modification, amendment or
acceleration of (whether after the filing of notice or the lapse of time or
both) any Material Contract, (ii) require a consent or notice under, give rise
to a material loss of any benefit to which the Company or any of its
Subsidiaries is entitled under, or materially impair any of its rights under any
Material Contract, to which the Company or any of its Subsidiaries is a party or
by which it or any of its assets are bound or affected; or (iii) result in the
creation or imposition of any Lien (other than a Permitted Lien) on the
properties or assets of the Company or any of its Subsidiaries.

 

7.4 Subsidiaries. Other than as set forth on Schedule 7.4, the Company does not
have any Subsidiaries or own, directly or indirectly, any stock, partnership
interest, limited liability company interest or joint venture interest in, or
any security issued by, any other Person. All of the issued and outstanding
equity interests of the Company’s Subsidiaries are owned beneficially and of
record by the Company and are fully paid and non-assessable. There are no
outstanding or authorized (i) options, warrants, purchase rights, subscription
rights, conversion rights, exchange rights, rights of first refusal, preemptive
rights, or other contracts or commitments that require any of the Company’s
Subsidiaries to issue, sell, or otherwise cause to become outstanding any of its
equity interests nor are there any securities convertible or exchangeable into
any equity interest of such Subsidiaries, or (ii) stock appreciation, phantom
stock, profit participation or similar rights with respect to such Subsidiaries.

 



27

 

 

7.5 Financial Statements; Absence of Undisclosed Liabilities.

 

(a) Attached hereto as Schedule 7.5(a) is a correct and complete copy of (i) the
unaudited consolidated balance sheet (including any related notes thereto) of
the Company and its Subsidiaries as at December 31,2018, together with the
unaudited consolidated statement of operations and cash flows for the Company
and its Subsidiaries as at December 31, 2018 and (ii) an unaudited balance sheet
of the Company and its Subsidiaries as of October 31, 2019 (the “Latest Balance
Sheet Date”), together with the unaudited statement of operations and cash flows
for the ten10) months then ended (the financial statements referred to in
clauses (i) and (ii), being the “Financial Statements”). The Financial
Statements were prepared in accordance with GAAP applied on a consistent basis
throughout the periods involved (except as indicated in the notes thereto), and
each fairly presents in all material respects the financial position of the
Company and its Subsidiaries at the respective dates and the results of their
operations and cash flows for the periods indicated, except as otherwise set
forth in the notes thereto and, in the case of interim statements, for ordinary
course, year-end audit adjustments that are not, individually or in the
aggregate, material.

 

(b) The Company and its Subsidiaries maintain accurate books and records
reflecting their material assets and liabilities and maintain, and have
maintained for all periods reflected in the Financial Statements, proper and
adequate internal accounting controls that provide reasonable assurance that (i)
material transactions are recorded as necessary to permit accurate preparation
of their financial statements and to maintain accurate accountability for their
assets; (ii) the reporting of their assets is compared with existing assets at
regular intervals; and (iii) accounts, notes and other receivables and inventory
are recorded accurately, subject to the allowances for doubtful accounts
included therein and proper and adequate procedures are implemented to effect
the collection thereof on a current and timely basis.

 

(c) None of the Company or any of its Subsidiaries has any material Liabilities
or obligations, whether accrued, absolute, fixed, contingent, or otherwise,
whether due or to become due, other than (a) Liabilities that are specifically
set forth and adequately reserved against in the Financial Statements dated as
of the Latest Balance Sheet Date and specifically reflected on such Financial
Statements, (b) Liabilities incurred in the Ordinary Course of Business since
the Latest Balance Sheet Date, (c) executory obligations under Contracts to
which the Company or one of its Subsidiaries is a party, but not Liabilities
arising out of any breach of any such Contract occurring on or prior to the
Closing Date, and (d) Liabilities included in the calculation of Closing Net
Working Capital. None of the Company or any of its Subsidiaries is responsible
for any obligations or Liabilities of any Shareholder Parties or any of their
Affiliates (other than the Company and its Subsidiaries), whether accrued,
absolute, fixed, contingent, or otherwise, whether due or to become due.

 

7.6 Subsequent Events. Since January 1, 2019: (a) each of the Company and its
Subsidiaries has conducted its businesses in the Ordinary Course of Business
consistent with past practice, except for the negotiation, execution, delivery
and performance of this Agreement and the Documents, (b) there has not occurred
any event that, individually or in the aggregate, has had or would reasonably be
expected to have a Material Adverse Change on the Company or its Subsidiaries,
and (c) none of the Company or its Subsidiaries has:

 

(i) issued, sold, transferred, disposed of, acquired, redeemed, granted options
or rights to purchase, rights of first refusal or subscription rights, or sold
any securities of the Company or its Subsidiaries (or securities convertible
into or exchangeable for capital stock, voting securities or other ownership
interests or securities with profit participation features) or permitted any
reclassifications of any securities of the Company or any of its Subsidiaries,
except as set forth on Schedule 6.5;

 



28

 

 

(ii) amended or modified its Fundamental Documents in any manner, except for
amendments to its Certificate of Incorporation on July 12, 2019 and September
24, 2019;

 

(iii) declared, paid or otherwise set aside for payment any non-cash dividend or
other non-cash distribution with respect to the Transferred Shares or any other
equity securities;

 

(iv) merged or consolidated with, or acquired all or substantially all the
assets of, or otherwise acquired, any business, business organization or
division thereof, or any other Person;

 

(v) sold, leased, licensed, sublicensed, assigned, transferred or became subject
to any Lien (other than Permitted Liens) or otherwise disposed of any assets
other than (i) the sale and/or licensing of inventory (including tests and
content) and damaged or obsolete or excess equipment; (ii) the settlement of
accounts receivable; and (iii) the sale of goods, in each case in the Ordinary
Course of Business;

 

(vi) canceled any material debts or claims, or suffered any material loss or
waived any rights of material value (in each case outside of the ordinary course
of business consistent with past practice);

 

(vii) made any loans or advances to, or guaranties of loan or advances for the
benefit of, any Person;

 

(viii) settled or compromised any material Proceeding;

 

(ix) (A) entered into any new, or amended or terminated (other than for cause)
any Material Employee Agreement; (B) granted any material increases in the
compensation perquisites or benefits to current or former officers, directors,
employees or consultants, other than normal increases in the ordinary course of
business to the extent consistent with the past practice of the Company; or (C)
agreed to grant or granted any equity-related, cash-based, performance or
similar awards or bonuses or any other award that, at the option of the grantee,
is to be settled in securities of the Company or any of its Subsidiaries;

 

(x) (A) adopted, amended or terminated any Employee Benefit Plan (other than as
required by applicable Law) or adopted or entered into any new Employee Benefit
Plan or materially increased the benefits provided under any Employee Benefit
Plan (other than increases incurred in the ordinary course of business to the
extent consistent with past practice), or promised or committed to undertake any
of the foregoing in the future; or (B) entered into, amended or extended any
collective bargaining or other labor agreement;

 



29

 

 

(xi) delayed or postponed the payment of accounts payable or other Liabilities
or otherwise conducted its cash management customs and practices other than in
the ordinary course of business consistent with past practice (including with
respect to purchases of supplies, repairs and maintenance, levels of capital
expenditures and operation of cash management practices generally);

 

(xii) accelerated or caused the acceleration of the collection or receipt of any
accounts receivable or the realization of other current assets or otherwise
conduct its cash management customs and practices other than in the ordinary
course of business consistent with past practice (including with respect to
pricing and credit practices and operation of cash management practices
generally);

 

(xiii) engaged in any promotional sales or material discount or other activity
with customers outside of the Ordinary Course of Business;

 

(xiv) abandoned or permitted to lapse any Owned Intellectual Property;

 

(xv) entered into any transaction with or for the benefit of any Affiliate other
than the transactions contemplated by this Agreement, the other Documents and
the transactions contemplated herein and therein;

 

(xvi) made or changed any material Tax election, settled or compromised any
material Tax claim or Tax Proceeding, consented to any waiver of the statute of
limitations period applicable to any Tax claim or Tax Proceeding, and entered
into any closing agreement with respect to material Taxes;

 

(xvii) terminated the coverage of any insurance policies, or failed to maintain
insurance upon all its material assets and properties in such amounts and of
such kinds comparable to that in effect as of the date hereof;

 

(xviii) made any change in accounting practices or policies other than as
required by applicable Law or GAAP; or

 

(xix) authorized, or committed or agreed to take, any of the foregoing actions
that would affect the Company or any of its Subsidiaries or otherwise be in
effect from and after the Closing.

 

7.7 Environmental Matters.

 

(a) The Company has disclosed and made available to Akerna copies of all
material records, reports, data, correspondence, and other documents in the
possession or control of any of the Shareholder Parties or any Affiliates
thereof relating to Environmental Matters with respect to the Business or the
Real Property, including all such documents prepared for, submitted to, or
received from, applicable Governmental Authorities.

 



30

 

 

(b) Except as disclosed on Schedule 7.7(b): (i) no Release of any Hazardous
Substance has occurred, or, to Shareholders’ Knowledge, is threatened at, on,
under, or from any Real Property, the Company, any of the Company’s
Subsidiaries, or the Business that could give rise to liability under any
Environmental Law and (ii) none of the Shareholder Parties has received written
notice alleging that, the Company or any of its Subsidiaries may be responsible
for any Release of Hazardous Substances with respect to the Real Property or the
Business or for any material costs or Liabilities arising under, or material
violation of, Environmental Laws with respect thereto, and no facts exist that
could be reasonably likely to impose any such Liabilities.

 

(c) Schedule 7.7(c) sets forth a list of all Environmental Permits held by the
Company and/or its Subsidiaries and used in connection with the Business. Such
Environmental Permits constitute all the licenses and permits required under the
Environmental Laws in connection with the conduct of the Business as presently
conducted. There are no legal Proceedings pending or to Shareholders’ Knowledge,
threatened in respect of any such Environmental Permits, all such Environmental
Permits are in full force and effect, and timely and complete applications for
renewal of such Permits have been filed with the appropriate Governmental
Authorities where required.

 

(d) The Company and each of its Subsidiaries is, and has at all times been, in
compliance with Environmental Laws or Environmental Permits.

 

(e) The Company and its Subsidiaries (i) are not subject to any Order,
settlement agreement, consent orders, fines or penalties, in connection with any
liability or violation, alleged or otherwise, arising under Environmental Law
and (ii) have not assumed, undertaken, or provided an indemnity with respect to
any liability or potential liability of any other person or entity under any
Environmental Law.

 

(f) Neither this Agreement nor the consummation of the transactions contemplated
hereby will result in any obligation for site-investigation or cleanup, or
notification to, or consent of, Governmental Authorities or third parties,
pursuant to any of the so-called “transaction-triggered” or “responsible party
transfer” Environmental Laws.

 

7.8 Legal Compliance.

 

(a) Each of the Company and each of its Subsidiaries is and has been operated in
compliance with all, and not in violation of any, and, to its best knowledge is
not under investigation with respect to, and has not been threatened to be
charged with or given notice of any violation of any, and has not conducted any
internal investigations or received any internal claims with respect to, any
violation of any, Laws applicable to the Business, the Company and/or the
Company’s Subsidiaries.

 

(b) Each of the Company and each of its Subsidiaries is in possession of all
Permits of all Governmental Authorities and certification organizations required
and material for the conduct of the Business and operation of its facilities as
now being conducted or as may be conducted prior to the Closing (the “Material
Permits”). Each of such Material Permits is set forth on Schedule 7.8(b), true
and complete copies of which have been made available to Akerna. All such
Material Permits are in full force and effect, and will not be subject to
cancellation or revocation as a result of consummation of the Transactions
contemplated hereby. The Company, its Subsidiaries and each of the Company
Employees are in compliance with all such Material Permits. None of the Company
or any of its Subsidiaries has received any written notice from any Governmental
Authority alleging any failure to possess any Material Permit or for any failure
to keep any Material Permit in full force and effect, nor has the Company or any
of its Subsidiaries received written notice from any Governmental Authority
instituting proceedings for the cancellation, non-renewal or modification of any
Material Permits. To the Company’s best knowledge, no Governmental Authority is
currently auditing the Company or any of its Subsidiaries nor has the Company or
any of its Subsidiaries received any written notice that any Governmental
Authority is intending to audit the Company or any of its Subsidiaries.

 



31

 

 

(c) Neither the Company nor any of its Subsidiaries, nor any of their current or
former officers or directors, nor any of their respective other Representatives,
have received, made, offered or authorized, directly or indirectly, in
connection with the operation or maintenance of the business of the Company or
any of its Subsidiaries or in connection with this Agreement or otherwise, any
contribution, bribe, rebate, payoff influence payment, kickback, other payment
or gift of anything of value, regardless of what form, whether in money,
property or services (each, a “Payment”) to a government official, or to any
other Person while knowing or having reason to suspect that any part of such
Payment will be given or promised to a government official, and that such
Payment would: (A) influence any act or decision of such government official in
his/her or its official capacity; (B) obtain or pay for favorable treatment for
the Company or any of its Subsidiaries or other Contracts secured; (C) induce
such government official to do or omit to do any act in violation of the lawful
duty of such government official; (D) induce such government official to use
his/her or its influence with any Governmental Authority, public international
organization or political party, to affect or influence such Governmental
Authority, organization or party; (E) secure any improper advantage; (F) obtain
special concessions or for special concessions already obtained; or (G)
otherwise be in violation of any Law, including any Anti-Bribery Law. None of
the Company or any of its Subsidiaries has received any communication that
alleges that the Company or any of its Subsidiaries or their respective
Representatives is in violation of, or has liability under any such Laws.

 

(d) Each of the Company and its Subsidiaries has established and maintains
reasonable internal controls and procedures to ensure compliance with all
applicable Anti-Bribery Laws; and which each of the Company and its Subsidiaries
reasonably believes to be adequate to prevent Representatives and other persons
acting on behalf of the Business, the Company or its Subsidiaries from bribing
any person.

 

(e) Neither the Company nor any of its Subsidiaries nor any of their respective
Representatives is a target of U.S. economic sanctions or trade controls,
including but not limited to the List of Specially Designated Nationals and
Blocked Persons administered by the United States Treasury Department’s Office
of Foreign Assets Control (the “SDN List”). Without limitation to the foregoing,
neither the Company nor any of its Subsidiaries nor any of their respective
Representatives is (i) named on the SDN List, (ii) owned or controlled, in whole
or in part, by any Person named on the SDN List, or (iii) acting for or on
behalf of any Person on the SDN List.

 



32

 

 

(f) The Business, the Company and each of its Subsidiaries have been and are in
material compliance with all applicable export control, customs, and sanctions
requirements, including sanctions administered by the Office of Foreign Assets
Control of the Treasury Department, the requirements of the Export
Administration Regulations (EAR), the International Traffic In Arms Regulations
(ITAR) and any orders and licenses issued thereunder, which requirements include
obtaining all proper authorizations or licenses from the Department of Commerce
or the Department of State for the export or re-export of any item, product,
article, commodity or technical data.

 

7.9 Accounts Receivable. Schedule 7.9 sets forth a complete and accurate list of
all accounts receivable set forth in the Financial Statements dated as of the
Latest Balance Sheet Date. With respect to such accounts receivable reflected on
Schedule 7.9: (a) such accounts receivable have arisen solely out of bona fide
sales and deliveries of goods, performance of services and other business
transactions in the Ordinary Course of Business, (b) except to the extent of any
reserve for doubtful accounts recorded in accordance with GAAP and specifically
reflected on the Financial Statements as of the Latest Balance Sheet Date, such
accounts receivable have been collected or are collectible in the Ordinary
Course of Business in the book amounts thereof and (c) such accounts receivable
are not subject to valid defenses, set offs or counterclaims.

 

7.10 Properties.

 

(a) Each of the Company and each of its Subsidiaries has good title to, or has
valid leasehold interests in, all tangible and intangible personal property and
other assets used in the Business as currently conducted (the “Assets”), free
and clear of all Liens other than Permitted Liens. The Assets and the Real
Property are, taken as a whole, in such condition and repair (ordinary wear and
tear excepted) as is sufficient, to operate the Business after the Closing Date
in substantially the same manner as presently conducted.

 

(b) Schedule 7.10(b) sets forth a listing of any and all real property owned by
the Company or any of its Subsidiaries (the “Owned Real Property”), which
schedule includes the respective street addresses thereof.

 

(c) Schedule 7.10(c) sets forth a listing of any and all real property leased by
the Company or any of its Subsidiaries (the “Leased Real Property”), which
schedule includes the respective street addresses thereof. The Company or the
applicable Subsidiary of the Company has a valid license or leasehold interests
in all of its Leased Real Property and a valid fee ownership interest in its
Owned Real Property, subject, in each case to Permitted Liens. The Company has
furnished or made available to Akerna, true and correct copies of all leases and
licenses (together with any amendments and modifications thereto) under which
the Company or any of its Subsidiaries is the landlord, sublandlord, licensor,
tenant, subtenant or occupant of real property (each a “Real Property Lease”).
Each Real Property Lease was entered into at arms’ length and in the ordinary
course, is in full force and effect and, to Shareholders’ Knowledge, is valid
and binding upon and enforceable against each of the parties thereto (subject to
the General Enforceability Exceptions). Neither the Company, any of its
Subsidiaries, nor to Shareholders’ Knowledge, any other party to each Real
Property Lease, is in material breach or material default under such Real
Property Lease, and no event has occurred or failed to occur or circumstance
exists that, with the delivery of notice, the passage of time or both, would
constitute such a material breach or material default, or permit termination,
modification or acceleration of rent under such Real Property Lease, and no
party to any Real Property Lease has, since January 1, 2019, given the Company
any written notice of any claim of any such material breach, default or event.
There are no Proceedings, disputes or conditions affecting any Real Property
that reasonably would be expected to materially curtail or interfere with the
use of such property.

 



33

 

 

(d) There are no pending, or to Shareholders’ Knowledge, threatened,
condemnation, eminent domain or similar proceedings, or litigation or other
proceedings affecting the Real Property or improvements thereon and the Company
has not received any written notice from a Governmental Authority of its
intention to take or use any Real Property.

 

(e) None of the Company or any of its Subsidiaries has received any notice of,
or other writing referring to, any requirements or recommendations by any
insurance company that has issued a policy covering any part of the Real
Property or by any board of fire underwriters or other body exercising similar
functions, requiring or recommending any repairs or work to be done on any part
of the Real Property, which repair or work has not been completed. The use and
operation of all Real Property conform to all applicable building, zoning, fire,
health, safety and subdivision Laws, Environmental Laws and other Laws, and all
restrictive covenants and restrictions and conditions affecting title, except
for such nonconformity which is not material. All public utilities (including
water, gas, electric, storm and sanitary sewage and telephone utilities)
required to operate the facilities of the Company and its Subsidiaries as
currently operated are available to such facilities. None of the Company or any
of its Subsidiaries has received any written notice of any delinquent bills or
invoices or any proposed, planned or actual curtailment of service of any
utility supplied to any of its facilities.

 

(f) All buildings, structures, fixtures, building systems and material equipment
that are part of the Real Property are, in good operating condition and repair
(ordinary wear and tear excepted), and are adequate and suitable for the
operation of the Business in substantially the same manner as presently
conducted and are structurally sound and free of material defects.

 

(g) Each of the Company and each of its Subsidiaries has obtained all
appropriate certificates of occupancy, Licenses, easements and rights of way,
including proofs of dedication, required to use and operate the Real Property in
the manner in which the Real Property is currently being used and operated. True
and complete copies of all such certificates, permits and Licenses have
heretofore been delivered to Akerna or its representatives. Each of the Company
and each of its Subsidiaries has all approvals, permits and Licenses (including
any and all Environmental Permits) necessary to lease or operate the Real
Property as currently leased and operated, as the case may be, except where the
failure to have any such approvals, permits or licenses is not material.

 

(h) All machinery, equipment, furniture, fixtures and other personal property
and all plants, buildings, structures and other facilities, including, without
limitation, office space used by the Company or any of its Subsidiaries in the
conduct of its Business, are in good operating condition and fit for operation
in the ordinary course of business (subject to normal wear and tear) except for
any defects which will not interfere with the conduct of normal operations of
the Company and its Subsidiaries. The Company has delivered to Akerna or its
representative true and complete copies of any leases, licenses and other
material Contracts related to the Real Property.

 



34

 

 

(i) The Leased Real Property and the Assets are all of the real property and
personal property required to conduct the Business as presently conducted. No
Shareholder Party or any of their Affiliates (other than the Company and its
Subsidiaries) owns any Assets or any other asset used in, or necessary in
connection with the conduct of, the Business.

 

(j) To Shareholders’ Knowledge, there are no adverse physical characteristics
applicable to the Real Property, such as, without limitation, sink holes, which
would adversely affect development of the Real Property.

 

7.11 Inventory. All inventory is owned by the Company or its applicable
Subsidiary free and clear of all Liens other than Permitted Liens, is of a good
and merchantable quality usable and salable in the Ordinary Course of Business,
is fit for the purpose for which it was manufactured, is recorded at the lower
of cost or market in accordance with GAAP, and is not defective or damaged and
no such inventory is obsolete, slow-moving or will become out-of-date or expire
prior to the first anniversary of the Closing Date. None of the Company or any
of its Subsidiaries has engaged in any “bill and hold” or similar arrangement,
and none of the Company or any of its Subsidiaries is in possession of any
inventory with respect to which it has recognized revenue.

 

7.12 Tax Matters. Except as set forth on Schedule 7.12:

 

(a) The Company and each of its Subsidiaries has duly and timely file or caused
to be filed, or shall file or cause to be filed, all income and other material
Tax Returns that are required to be filed on or prior to the Closing Date
(taking into account any applicable extension of time within which to file) by,
or with respect to, the Company and each of its Subsidiaries, and all such Tax
Returns are true, correct and complete in all material respects. All Taxes
payable by or with respect to the Company and each of its Subsidiaries on or
prior to the Closing Date have been (or will be) paid prior to the Closing Date.
In the case of Taxes of the Company and each of its Subsidiaries accruing for a
period (or portion thereof) ending on or before the Closing Date that are not
due on or before the Closing Date, has made adequate provision (not including
any provision for deferred Taxes established to reflect timing differences
between book and Tax income) in its books and records (as applicable) and on the
face of its Financial Statements (rather than in any notes thereto) for such
payment.

 

(b) There are no outstanding extensions of any statute of limitations filed with
any Governmental Authority responsible for assessing or collecting Taxes in
respect of any Tax Return of, or which includes, the Company or any of its
Subsidiaries.

 

(c) There is no audit, examination, action, suit, Proceeding, investigation,
audit, claim or assessment pending or, to Shareholders’ Knowledge, proposed with
respect to any Liability for Tax, or with respect to any Tax Return, of the
Company or any of its Subsidiaries. Neither the Company nor any Subsidiary was
subject to an audit, examination, action, suit, Proceedings, investigation,
claim or assessment or similar proceeding by any Governmental Authority that
concluded within the last year.

 



35

 

 

(d) There are no Liens (other than Permitted Liens) for Taxes upon the Company
or any of its Subsidiaries or the assets of the Company or any of its
Subsidiaries.

 

(e) There is no Tax deficiency outstanding, proposed or assessed in writing
against the Company or any of its Subsidiaries, nor has the Company or any of
its Subsidiaries executed any waiver or comparable consent pursuant to federal,
state, local, or non-U.S. Tax Law extending the statute of limitations on or
extending the period for the assessment or collection of any Tax and no written
request for such a waiver or extension is currently pending. No claim has been
made in writing by a Governmental Authority of a jurisdiction where the Company
or any of its Subsidiaries has not filed Tax Returns or has not paid Taxes
claiming that the Company or any of its Subsidiaries is or may be subject to
taxation by that jurisdiction.

 

(f) All Taxes that the Company or any of its Subsidiaries is (or was) required
by Law to withhold or collect in connection with amounts paid or owing to any
employee, independent contractor, creditor, stockholder, member, partner or
other third party have been duly withheld or collected, and have been paid over
to the proper authorities to the extent due and payable (including sales tax).

 

(g) Neither the Company nor any of its Subsidiaries is or will liable for the
Taxes of another Person (i) under Treasury Regulations Section 1.1502-6 (or
comparable provisions of state, local or non-U.S. Law) or (ii) as a transferee
or successor or by Contract (other than Contracts with vendors, landlords or
other Persons, the principal purpose of which is not to address Tax matters).
The Company is not and has never been (or required to be) a member of any
consolidated, combined or unitary group for federal, state, local or non-U.S.
Tax purposes.

 

(h) Neither the Company nor any of its Subsidiaries is or will not a party to,
or bound by, any written material Tax allocation, indemnification or sharing
agreement (other than in each case contracts with vendors, landlords and other
Persons the principal purpose of which is not to address Tax matters),
including, for the avoidance of doubt, any agreement pursuant to which the
Company or any of its Subsidiaries has any obligation to make any payment to any
other Person with respect to any Taxes imposed under Sections 409A or 4999 of
the Code.

 

(i) No written ruling from any Governmental Authority has been received or
requested by or with respect to the Company or any of its Subsidiaries.

 

(j) The Company and each of its Subsidiaries have disclosed on its U.S. federal
income Tax Returns all positions taken therein that could give rise to a
substantial understatement of federal income Tax within the meaning of Section
6662 of the Code. The Company and each of its Subsidiaries has not entered into
any transaction identified as a “reportable transaction” for purposes of
Treasury Regulations Section 1.6011-4(b).

 

(k) Neither the Company nor any of its Subsidiaries is or will be required to
include any item of income in, or exclude any item of deduction from, taxable
income for any Taxable Period (or portion thereof) ending after the Closing Date
as a result of any (i) change in method of accounting or use of an improper
method of accounting for a Taxable Period ending on or prior to the Closing Date
or an adjustment under Section 481 of the Code (or any similar provision of
state, local or non-U.S. Law), (ii) “closing agreement” as described in Section
7121 of the Code (or any corresponding or similar provision of state, local or
non-U.S. income Tax law) executed on or prior to the Closing Date, (iii)
intercompany transactions occurring at or prior to the Closing or any excess
loss account in existence at Closing described in Treasury Regulations under
Section 1502 of the Code (or any corresponding or similar provision of state,
local or non-U.S. income Tax law), (iv) installment sale or open transaction
disposition made on or prior to the Closing Date, (v) prepaid amount received or
deferred revenue accrued on or prior to the Closing Date, (vi) election by the
Company under Section 108(i) of the Code (or any similar provision of state,
local or non-U.S. Law), or (vii) election by the Company or an Affiliate under
Section 965 of the Code.

 



36

 

 

(l) The federal income tax classification of the Company and each of its
Subsidiaries is set forth on Schedule 7.12(l).

 

(m) Neither the Company nor any of its Subsidiaries is or will either a
“distributing corporation” or a “controlled corporation” within the meaning of
Section 355(a)(1)(A) of the Code within the prior two year period, or in a
distribution which would otherwise constitute part of a “plan” or “series of
transactions” (within the meaning of Section 355(e) of the Code) in conjunction
with transactions contemplated by this Agreement.

 

(n) No item will be required to be included in the gross income of the Company
or any Subsidiary thereof pursuant to Section 451(b)(1)(A) of the Code earlier
than the time such item would otherwise be required to be included for U.S.
federal income tax purposes in the absence of Section 451(b)(1)(A) of the Code.

 

(o) Prior to the date hereof, the Company and each of its Subsidiaries has made
available to Akerna complete and accurate copies of all income Tax Returns filed
by the it on or prior to the date hereof for all Tax Periods (or portions
thereof) beginning on or after January 1, 2014.

 

(p) Neither the Company nor any of its Subsidiaries is or will has been a United
States real property holding corporation within the meaning of Section 897(c)(2)
of the Code during the applicable period specified in Section 897(c)(1)(A)(ii)
of the Code.

 

(q) Neither the Company nor any of its Subsidiaries is or will be a party to any
agreement, Contract, arrangement or plan that has resulted or could result,
separately or in the aggregate, in the payment of any “excess parachute payment”
within the meaning of Section 280G of the Code (or any similar provision of
state, local, or non-U.S. Tax law).

 

(r) Neither the Company nor any of its Subsidiaries is or will be a party to any
joint venture, partnership, or other arrangement or Contract which could be
treated as a partnership for U.S. federal income tax purposes.

 

(s) None of the intangible assets of the Company or any of its Subsidiaries
within the meaning of Section 197 of the Code (including any goodwill and going
concern value) was held by any member of the Company or any related person
(within the meaning of Section 197(f)(9)(C) of the Code) to any member of the
Company on or before August 10, 1993 or could constitute anti-churning property
under Section 197(f)(9)(A) of the Code.

 



37

 

 

(t) All references to this Section 7.12 to the Company and its Subsidiaries
shall be deemed to include any Person that has converted, liquidated or merged
into the Company or any of its Subsidiaries, as applicable.

 

7.13 Intellectual Property.

 

(a) Schedule 7.13(a) identifies:

 

(i) a complete and accurate list of all Intellectual Property owned by the
Company and its Subsidiaries, including (A) registered patents, pending patent
applications, patent application being prepared, and invention disclosures (B)
registered trademarks and service marks and pending applications for trademarks
and service marks, (C) unregistered trademarks, service marks, and trade dress
(D) copyright registrations and applications therefore, (E) unregistered
copyrightable works which are material for the Business, (F) registered trade
names and assumed names, and (G) internet domain name registrations;

 

(ii) a complete and accurate list of all Intellectual Property licenses,
including each license, agreement or other permission which any of the Company
or any of its Subsidiaries has granted to any third party with respect to any
Intellectual Property; and

 

(iii) a complete and accurate list of each item of Intellectual Property that
any third party owns and that the Company or any of its Subsidiaries uses in
connection with the Business pursuant to license, sublicense, agreement or
permission excluding software licenses for off-the-shelf software (clauses (ii)
and (iii) are collectively referred to as “Licensed Intellectual Property”).

 

(b) Except as set forth on Schedule 7.13(b):

 

(i) To the Knowledge of the Company and its Subsidiaries, (a) none of the
Company, its Subsidiaries and/or the Business have interfered with, infringed
upon, misappropriated or otherwise come into conflict with any Intellectual
Property right of any third party or committed any acts of unfair competition,
(b) none of the Company or any of its Subsidiaries has received any written or
other overt charge, complaint, claim, demand or notice alleging any such
interference, infringement, misappropriation, conflict or act of unfair
competition with respect to the Business, and (c) no third party is challenging
the ownership, use, validity or enforceability of any Intellectual Property
owned or used by the Company or any of its Subsidiaries; and

 

(ii) The Company and its Subsidiaries owns all right and title to, free and
clear of any lien, or has licenses to all Intellectual Property necessary for
the conduct of its business; and

 

(iii) Each item of Owned Intellectual Property is valid and subsisting. All
necessary registration, maintenance and renewal fees currently due in connection
with said Owned Intellectual Property have been paid and all necessary
documents, recordations and certifications in connection with such Owned
Intellectual Property have been filed with the relevant patent, copyright,
trademark or other authorities in the United States or foreign jurisdictions, as
the case may be, for the purpose of maintaining and registering such Owned
Intellectual Property; and

 



38

 

 

(iv) The Company or one of its Subsidiaries, owns, has the right to use, sell,
offer to sell, license and dispose of, and has the right to bring actions for
the infringement of (including the right to recover damages for past, present,
and future infringement), and, where necessary, has made timely and proper
application for, all of its Owned Intellectual Property (other than the Licensed
Intellectual Property) and has the right to use all such Owned Intellectual
Property and Licensed Intellectual Property necessary or required for the
conduct of the Business as currently conducted and such rights to use, sell,
offer for sale, license, dispose of and bring actions with respect to such
Intellectual Property do not require any payment of royalty fees or revenue
sharing, other than fees and payments with respect to Licensed Intellectual
Property identified on Schedule 7.13(a). All application renewal costs, fees and
charges relating to the registration and maintenance of Owned Intellectual
Property relating to the period prior to the Closing Date have been paid in
full; and

 

(v) No Governmental Authority has any interest or right in any of the
Intellectual Property owned by the Company or its Subsidiaries.

 

(c) The Company and each of its Subsidiaries owns and has taken commercially
reasonable measures to maintain and protect the confidentiality of the trade
secrets and Confidential Information of the Company and each of its
Subsidiaries. The Company and each of its Subsidiaries have taken commercially
reasonable measures to maintain the source code for the Company Proprietary
Software in confidence and no unauthorized disclosure of such source code has
occurred. Immediately after the Closing, the Company and each of its
Subsidiaries shall retain all of their respective trade secrets and Confidential
Information. The Company and each of its Subsidiaries owns, by operation of Law
or by contractual assignment, all Intellectual Property created by its employees
in the scope of their employment or created by any contractor on behalf of the
Company or any such Subsidiary in the scope of such contractor’s engagement.
Each Person to which the Company or any of its Subsidiaries has disclosed any
Confidential Information of the Company or its Subsidiaries is bound by a
contractual obligation or legal duty to maintain such Confidential Information
in confidence. All employees working for the Company as of the date of this
Agreement, or employees who have previously worked for the Company, are or were
under an obligation, pursuant to a valid executed employment agreement, to
assign all rights and interest in any Intellectual Property, developed by said
employee while working within the scope of his or her employment at the time of
such development, to the Company.

 

(d) Neither the Company nor any of its Subsidiaries uses open source software,
freeware, GNU or Linux systems, or any modification thereof that has resulted in
any (i) restriction on the use, licensing or disclosure of any Software, or that
would restrict or prevent the operation of the Business; or (ii) requirement
that the Company or any of its Subsidiaries deliver or otherwise disclose to any
third party any source code for any Company Proprietary Software or permit any
licensee to modify any such source code.

 

7.14 Contracts and Commitments. (a) Schedule 7.14 lists all of the following
Contracts to which the Company or any of its Subsidiaries is a party or by which
the Company, any of its Subsidiaries or any of their respective assets are bound
(collectively, the “Material Contracts”):

 

(i) (A) Any Contract pursuant to which payments in excess of $25,000 (1) were
made by the Company or any of its Subsidiaries to any Person during the one (1)
year period ended on the Latest Balance Sheet Date, or (2) are reasonably
anticipated by the Company or any of its Subsidiaries, as of the date hereof, to
be made to any Person during the one (1) year period ending on the first
anniversary of the Latest Balance Sheet Date, and (B) any Contract pursuant to
which payments in excess of $25,000 (A) were received by the Company or any of
its Subsidiaries during the one (1) year period ended on the Latest Balance
Sheet Date or (B) are reasonably anticipated by the Company or any of its
Subsidiaries to be received during the one (1) year period ending on the first
anniversary of the Latest Balance Sheet Date by or to the Company or any of its
Subsidiaries;

 



39

 

 

(ii) any Contract relating to the hosting of any web site operated by the
Company or any of its Subsidiaries in connection with the Business;

 

(iii) any Contract with any third party containing any covenant that restricts
the ability of the Company or any of its Subsidiaries to compete or conduct any
business in any geographic area or market;

 

(iv) any Contract which contains a “most favored customer” or similar provision;

 

(v) any Contract under which the Company or any of its Subsidiaries has created,
incurred, assumed, guaranteed or secured Indebtedness currently outstanding or
otherwise create or relate to any Lien on any of the Assets;

 

(vi) any Contract relating to outstanding letters of credit or performance bonds
or creating any Liability as guarantor, surety, co-signer, endorser, co- maker
or indemnitor, in each case in respect of the obligation of any third party to
make payments or perform services;

 

(vii) any Contract relating to the acquisition or disposition of any material
business, operations or division (whether by merger, sale of stock, sale of
assets or otherwise);

 

(viii) any collective bargaining agreement;

 

(ix) any Contract relating to the acquisition, transfer, development, sharing or
license of any Intellectual Property that is material to the Business and other
than non-exclusive licenses to use the Owned Intellectual Property contained in
the Business’ standard customer contracts entered into in the Ordinary Course of
Business, including any Contract relating to the ownership, marketing or sale of
any products, except for (A) licenses implied by the sale of goods and (B)
shrink-wrap and click-wrap software licenses, end-user licenses and licenses to
software generally commercially available, in each case with a replacement cost
of less than $15,000;

 

(x) any Contract concerning the establishment, control, maintenance or operation
of a partnership, joint venture or limited liability company or other similar
agreement or arrangement;

 



40

 

 

(xi) any Contract for capital expenditures or the acquisition or construction of
fixed assets which require aggregate future payments in excess of $25,000 over
the remaining life of such agreement;

 

(xii) any Contract relating to the settlement of any material Proceeding or the
waiver or release of any material rights or material claims in respect of any
Proceeding;

 

(xiii) any Contract requiring the Company or any of its Subsidiaries to
indemnify any person, except for standard indemnification provisions in
Contracts entered into by the Company in the Ordinary Course of Business;

 

(xiv) any Contract granting any exclusive rights to any party;

 

(xv) any Contract with any Governmental Authority which is material to the
Business;

 

(xvi) any Contract with any director, officer or Affiliate of any Shareholder
Party;

 

(xvii) any Contract relating to the employment of, or the performance of
services by, a Company Employee or consultant (excluding any offer letters
relating to at-will employment), or pursuant to which the Company or any of its
Subsidiaries is or may become obligated to make any severance, termination or
similar payment or provide post-employment benefits to any current or former
employee or director; or pursuant to which the Company or any of its
Subsidiaries is or may become obligated to make any bonus or similar payment
(other than payments constituting base salary) to any current or former employee
or director;

 

(xviii) any Contract (A) relating to the acquisition, issuance, voting,
registration, sale or transfer of any securities, (B) providing any person or
entity with any preemptive right, right of participation, right of maintenance
or any similar right with respect to any securities or assets, or (C) providing
the Company or any of its Subsidiaries with any right of first refusal with
respect to, or right to repurchase or redeem, any securities;

 

(xix) any Contract granting powers of attorney or similar authorizations by the
Company or any of its Subsidiaries to third parties;

 

(xx) any Contract under which the amount payable by or to the Company or any
Subsidiaries is dependent on the revenues, income or similar measure of the
Business, or in which the Company or any of its Subsidiaries is obligated to pay
royalties, commissions or similar payments to any Person based on the Business;

 

(xxi) any Contract with any Customer or Key Supplier; and

 

(xxii) any Contract not otherwise described in Schedule 7.14 entered into
outside the Ordinary Course of Business that is otherwise material to the
Company, any of its Subsidiaries or the Business.

 



41

 

 

(b) Each Material Contract was entered into at arms’ length and in the ordinary
course, is in full force and effect and, is valid and binding upon the Company
or its Subsidiary, as applicable, and to Shareholders’ Knowledge, enforceable
against each of the other parties thereto (subject to the General Enforceability
Exceptions). True, correct and complete copies of all Material Contracts
(including all, schedules, exhibits, amendments, supplements, renewals,
extensions and guarantees thereto) have previously been made available to
Akerna.

 

(c) None of the Company or any of its Subsidiaries is in default under or in
material breach of nor in receipt of any claim of default or material breach
under any Material Contract; and no event has occurred which with the passage of
time or the giving of notice or both would result in a default or material
breach by the Company or any of its Subsidiaries under any such Material
Contract. To Shareholders’ Knowledge, no other party to any Material Contract is
in default under or in breach of such Material Contract and no event has
occurred which with the passage of time or giving of notice or both would result
in a material default or breach by any such party under any such Material
Contract.

 

7.15 Litigation. No Proceeding is pending or, to Shareholders’ Knowledge,
threatened, by or against the Company, any of its Subsidiaries or any of their
respective rights, properties, assets, directors, officers or employees or
agents (in their capacity as such). Neither the Company, any of its Subsidiaries
nor any assets any of them owns or uses is subject to or in default under any
Order and there is no Order that in any manner seeks to prevent, enjoin, alter
or delay the consummation of the transactions contemplated by this Agreement.
Schedule 7.15 sets forth all Proceedings instituted by or against the Company,
any of its Subsidiaries or their respective properties or assets.

 

7.16 Employee and Consultant Benefits.

 

(a) Schedule 7.16(a) contains a true and complete list of each Employee Benefit
Plan and each Consultant Benefit Plan (i) which is now, or within the one (1)
year period ending on the Closing Date was, sponsored, maintained, contributed
to, or required to be contributed to, by the Company or any of its Subsidiaries,
(ii) that is provided for the benefit of any Company Employee or any Company
Consultant, or (iii) under or with respect to which the Company or any of its
Subsidiaries has any current or contingent Liability or obligation (each, a
“Company Plan”), and separately identifies each such Company Plan that is a (x)
retention agreement and change of control agreement between the Company or a
Subsidiary and any Company Employee or Company Consultant and (y) management,
employment, severance, or consulting agreement or Contract between the Company
or any Subsidiary and any Company Employee or Company Consultant that is not
terminable at will or which provides for post-employment payments from the
Company or any Subsidiary other than in respect of accrued compensation and
benefits (the agreements described in clause (x) and (y) each, a “Material
Employee Agreement”). The Company has made available to Akerna true and complete
copies of the following, if applicable, relating to each Company Plan and
Material Employee Agreement: (1) the documents embodying each Material Employee
Agreement and each Company Plan, including all amendments thereto, and any trust
or other funding arrangement under any Material Employee Agreement or Company
Plan; (2) the three most recent annual reports (Form 5500 Series with applicable
schedules and audit reports); (3) the most recent summary plan description (and
all summaries of material modification thereto); and (4) the most recent
favorable determination letter or opinion letter from the Internal Revenue
Service (the “IRS”).

 



42

 

 

(b) Each Company Plan that is intended to be qualified under Section 401(a) of
the Code is so qualified, has a received a current favorable determination
letter or opinion letter from the IRS, and nothing has occurred or is expected
to occur that would adversely affect the qualified status of any Company Plan
that is intended to be qualified under the Code or any related trust.

 

(c) The Company and its Subsidiaries have performed all obligations required to
be performed under the terms of each Company Plan and Material Employee
Agreement and the applicable Laws, and the Company and its Subsidiaries have
complied and are in compliance with the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, Section 4980B of the Code and any
regulations promulgated thereunder and Part 6 of Subtitle B of Title I of ERISA
or any comparable state law (collectively, “COBRA”), as well as the Patient
Protection and Affordable Care Act, including the Health Care and Education
Reconciliation Act of 2010, as amended and including any guidance issued
thereunder (“PPACA”). The Company and its Subsidiaries have no material
Liability with respect to any “group health plan” within the meaning of Section
4980B(g)(2) of the Code maintained by any ERISA Affiliate. The Company and its
Subsidiaries have not incurred, nor is it reasonably expected to incur or to be
subject to, any Tax, penalty or other Liability that may be imposed under PPACA.
Each Company Plan and Material Employee Agreement has been established, funded
and administered at all times in accordance with its terms and in compliance
with all applicable Laws, including but not limited to ERISA, PPACA and the
Code.

 

(d) Except as set forth on Schedule 7.16(d), neither the Company, nor any of its
ERISA Affiliates has during the preceding six (6) years sponsored, maintained,
contributed to or has had any obligation to contribute to any Employee Benefit
Plan or has any Liability or obligation (including any contingent Liability or
obligation) to any Employee Benefit Plan that is or was at any time (i) a
defined benefit plan within the meaning of Section 3(35) of ERISA, or which is
or was subject to Section 302 or Title IV of ERISA or Section 412 or 430 of the
Code, or (ii) a Multiemployer Plan. With respect to any Multiemployer Plan
listed on Schedule 7.16(d), all required contributions to such Plan by the
Company or any ERISA Affiliate have been made in a timely manner and neither the
Company nor any ERISA Affiliate has engaged in any transaction which could give
rise to liability under Section 4069 or Section 4212(c) of ERISA. Neither the
Company nor any ERISA Affiliate has incurred any withdrawal liability (including
any contingent or secondary withdrawal liability) to any Multiemployer Plan, and
no event has occurred, and there exists no conditions or set of circumstances,
which presents a material risk of the occurrence of any withdrawal from or the
partition, termination, reorganization or insolvency of any Multiemployer Plan
which could reasonably result in any liability to the Company or its ERISA
Affiliates. None of the Company nor any ERISA Affiliate has incurred any
unsatisfied liability under Title IV of ERISA. The transaction contemplated in
this Agreement does not constitute a partial or complete withdrawal within the
meaning of ERISA Sections 4201, 4203 or 4205.

 



43

 

 

(e) There are no investigations, claims, suits, or Proceedings pending or, to
Shareholders’ Knowledge, threatened (other than routine claims for benefits)
with respect to any Company Plan or the assets of any such Company Plan or
related to any Material Employee Agreement, and there are no facts that would
reasonably be expected to give rise to any material Liability in the event of
any such investigation, claim, suit or Proceeding. All premiums, contributions,
distributions and reimbursements required by any Company Plan or applicable Law
for which the Company or any of its Subsidiaries is responsible have been timely
made thereunder. No “prohibited transaction” within the meaning of Section 4975
of the Code or Section 406 of ERISA has occurred with respect to any Company
Plan that is not exempted pursuant to statutory or administrative prohibited
transaction exemption; and there has been no breach of fiduciary duty (as
determined under ERISA) with respect to any Company Plan; and no action has
occurred nor has there been a failure to act with respect to any Company Plan
that could subject the Company, Akerna or any of their respective Affiliates or
any such Company Plan to any material Tax, penalty or other Liability, for
breach of fiduciary duty or otherwise, under ERISA or any other applicable Law,
whether by way of indemnity or otherwise. With respect to each Company Plan, no
event has occurred that has subjected or could subject the Company or any of its
Subsidiaries to any material excise Taxes or penalties under the Code or ERISA,
including but not limited to Code Sections 4971, 4980B, 4980D, or 4980H.

 

(f) None of the Company or any of its Subsidiaries maintains or contributes to
any Company Plan or Material Employee Agreement which provides, or has any
Liability or obligation to provide, post-retirement or post-termination welfare
benefits (e.g. life insurance, medical or other welfare benefits (other than
severance and accrued vacation and holiday pay)) to any Company Employee upon
his retirement or termination of employment or any other Person, except as may
be required by COBRA (for which the covered Person pays the full cost of
coverage).

 

(g) Each Contract, arrangement or plan, including any Material Employee
Agreement or Company Plan, to which the Company or any of its Subsidiaries is,
or has been, a party that is or was a “nonqualified deferred compensation plan”
(as defined in Section 409A of the Code) is in documentary and operational
compliance with Section 409A of the Code and the applicable treasury guidance
issued thereunder. No acts or omissions have occurred which may give rise to any
taxes under Code Section 409A for which any participant in any Material Employee
Agreement, Company Plan or other Contract arrangement or plan that is a
nonqualified deferred compensation plan (within the meaning of Section 409A) may
be liable.

 

(h) The execution of this Agreement and the consummation of the transactions
contemplated hereby, will not constitute an event under any Company Plan or
Material Employee Agreement that will result in any payment, upon a change in
control or otherwise, whether of severance, accrued vacation, or other benefit
or compensation, acceleration, vesting, distribution, increase in benefits or
compensation or the obligation to fund benefits with respect to any Company
Employee or any other Person.

 

(i) The Company and its Subsidiaries have not made any commitment or promise
(whether or not written), to establish any new Plan, to materially modify (other
than by way of termination) any Company Plan or to enter into any new Plan; nor
has any intention or commitment to do any of the foregoing been communicated.
There is no provision in any Company Plan, and there has been no act or omission
by Company or its Subsidiaries, that could impair the ability of such entities
(or any successor thereto) to unilaterally amend or terminate any Company Plan.

 



44

 

 

7.17 No Employees.

 

(a) The Company and its Subsidiaries do not have, and have not at any time had,
any employees, whether on a full-time, part-time or other basis, nor have any of
them ever employed any individuals on any basis. The Company and its
Subsidiaries have no obligation to pay any wages, salaries, benefits, severance
pay, severance benefits or any other payments or benefits, including any change
in control, retention, termination arrangements, whether written or oral upon a
change of control or any other similar event.

 

(b) All individuals providing services to the Company and its Subsidiaries are
correctly classified as independent contractors and the Company and its
Subsidiaries have no liability in respect of the misclassification of the
employment status of any independent contractors.

 

7.18 Customers and Suppliers. Schedule 7.18 sets forth a list of the top twenty
(20) customers (the “Customers”) of the Business determined by sales (i) for the
fiscal year ended December 31, 2018 and (ii) the ten (10) month period ending on
October 31, 2019. No such Customer has, since January 1, 2019, cancelled or
terminated or modified adversely to the Company or any of its Subsidiaries, or
notified the Company or any of its Subsidiaries in writing of an intent to
cancel or otherwise terminate or modify adversely to the Company or any of its
Subsidiaries, any of its Contracts, volume of business or other material aspect
of its business relationship with the Company or any of its Subsidiaries. Since
January 1, 2019, no such Customer has requested in writing any material change
in pricing or modification to, or waiver of, any other material term or
provision in any Material Contract governing the relationship with such
Customer. There has not occurred any event, happening, or fact which would lead
the Company to reasonably believe that any of the Customers will not continue to
require substantially the same level of service and/or product purchases from
the Company or its applicable Subsidiary after the Closing on comparable terms
and conditions. Schedule 7.18 sets forth a list of the top twenty (20) suppliers
and vendors (the “Key Suppliers”) of the Business determined by dollars paid (x)
for the fiscal year ended December 31, 2017, (y) for the fiscal year ended
December 31, 2018 and (z) the ten (10) month period ending on October 31, 2019.
There are no limited source suppliers or vendors of significant services or
materials to the Company or any of its Subsidiaries to which there are no or few
practical alternatives available on comparable terms and conditions (“Limited
Source Supplier”). There has not occurred any event, happening, or fact which
would lead the Company to reasonably believe that any Key Supplier or Limited
Source Supplier will not continue to supply substantially the same level and
type of products or services purchased by the Company and its Subsidiaries under
similar terms and conditions. Since January 1, 2019, no Key Supplier has
requested in writing any material change in pricing or modification to, or
waiver of, any other material term or provision in any Material Contract
governing the relationship with such Key Supplier. The Company and its
Subsidiaries are not, and for the past three years have not been, involved in
any material dispute or Proceeding with any Customer or Key Supplier.

 

7.19 Insurance.

 

(a) Schedule 7.19 sets forth, as of the date hereof, an accurate and complete
list of the policies of insurance currently maintained by or for the benefit of
the Company or any of its Subsidiaries (including, without limitation, the name
of the carrier and the coverage limits) (collectively, the “Policies” and,
individually, a “Policy”). All such Policies are in full force and effect. The
Company has provided to Akerna a true, correct and complete copy of each such
Policy. The Company, its Subsidiaries and, to Shareholders’ Knowledge, its
counterparties are not in material default under the Policies, and no event has
occurred that, with the lapse of time or the giving of notice or both, would
constitute a material default under any Policy by the Company, its Subsidiaries
or, to Shareholders’ Knowledge, any other Person. No notice of cancellation or
termination has been received with respect to any such Policy (except Policies
replaced in the ordinary course). Neither Shareholder, the Company nor any of
its Subsidiaries has received written notice that any of such Policies will not
be renewed (upon the same terms and conditions as are currently in effect) upon
the expiration thereof.

 



45

 

 

(b) None of the Company or any of its Subsidiaries has been refused any
insurance coverage with respect to any material aspect of its operations by any
insurance carrier with which it has carried insurance since January 1, 2016 nor,
since January 1, 2016, has any insurance policy been cancelled with respect to
the Company, its Subsidiaries or the Business.

 

(c) As of the date hereof, there is no claim by Shareholder, the Company or any
of its Subsidiaries pending under any such Policies. All premiums due and
payable under all such Policies have been paid, and Company and its Subsidiaries
are otherwise in compliance in all material respects with the terms of such
policies. Since January 1, 2016, there have been no historical gaps in the
insurance policies of the Company or any of its Subsidiaries. To Shareholders’
Knowledge, none of the current insurers of the Company or any of its
Subsidiaries has filed for protection under any applicable bankruptcy laws or is
otherwise in the process of liquidating.

 

7.20 Loans. Except as set forth in Schedule 7.20, no Company Employee,
Shareholder Party or any of their respective Affiliates, is indebted to the
Company or any of its Subsidiaries nor is the Company or any of its Subsidiaries
indebted to any such Persons other than (a) for payment of salary for services
rendered, (b) reimbursement for reasonable expenses incurred on behalf of the
Company or its Subsidiaries, and (c) for other employee benefits made generally
available to all Company Employees.

 

7.21 Improper Payments.

 

(a) Neither the Shareholder Parties, nor, to Shareholders’ Knowledge, any of
their officers, directors, agents, Representatives or employees acting on behalf
of any of the Shareholder Parties or their Affiliates has, to obtain or retain
business, directly or indirectly offered, paid or promised to pay, or authorized
the payment of, any money or other thing of value (including any fee, gift,
sample, travel expense or entertainment) or any commission payment in excess of
normal, reasonable and proper amounts payable, to:

 

(i) Any person who is an official, officer, agent, employee or Representative of
any Governmental Authority or of any existing or prospective customer of the
Company or any of its Subsidiaries (whether or not government-owned);

 

(ii) any political party or official thereof;

 

(iii) any candidate for political office or political party office; or

 

(iv) any other individual or entity, while knowing or having reason to believe
that all or any portion of such money or thing of value would be offered, given
or promised, directly or indirectly, to any such official, officer, agent,
employee Representative, political party, political party official or candidate,
or any entity affiliated with such customer, political party official or
political office. Each of the Company and its Subsidiaries has at all times been
in compliance with all Laws relating to export control and trade embargoes,
including all anti-boycott prohibitions contained in 50 U.S.C. ⸹ 2401, et. seq.

 



46

 

 

(b) No operations of the Company or any of its Subsidiaries are in default or
violation of applicable anti-money laundering statutes of jurisdictions where
the Company or any of its Subsidiaries conducts Business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any Governmental Authority.

 

7.22 Affiliate Transactions; Affiliate Liability. Except for (a) employment
relationships and compensation, benefits and travel advances in connection
therewith or (b) as disclosed on Schedule 7.22, no present equityholder,
officer, member, partner or director of the Company or any of its Subsidiaries,
nor any Affiliate of any such Person, is currently a party to any Contract with
or binding upon the Company, any of its Subsidiaries or any of their respective
properties or assets or has any interest in any property or assets owned by or
used in the business of the Company or any of its Subsidiaries or has engaged in
any transaction with the Company or any of its Subsidiaries within the twelve
(12) months preceding the date hereof. None of the Company or any of its
Subsidiaries is directly or indirectly obligated for any Liability (including
contingent Liabilities) of any of their respective Affiliates (other than the
Company and its Subsidiaries). None of the Company or any of its Subsidiaries
will, after the Closing, be directly or indirectly obligated for any Liability
(including contingent Liabilities) of, or to, any of their current respective
Affiliates (other than the Company and its Subsidiaries).

 

7.23 Personal Property Leases. Set forth on Schedule 7.23 is a true, accurate
and complete list of all Assets leased or subleased by the Company or any of its
Subsidiaries (the “Leased Personal Property”), including identification of the
lease or sublease, address of the lessor or sublessor, term and payment, having
a value or maximum aggregate amount payable by the Company or its Subsidiaries
in excess of $15,000 and to which the Company or any of its Subsidiaries is a
party or by which any of its interests in the Leased Personal Property is bound.
Except for the items set forth on Schedule 7.23, none of the Company or its
Subsidiaries has entered into any Personal Property Leases having a value or
maximum aggregate amount payable by the Company or any of its Subsidiaries in
excess of $15,000, nor made any commitment to lease equipment or other personal
property. None of the Company or its Subsidiaries is in default with respect to
any Personal Property Lease, and no event has occurred which constitutes, or
with due notice or lapse of time or both may constitute, a default by the
Company or any of its Subsidiaries under any such Personal Property Lease. To
the Shareholders’ Knowledge, there exists no default by any lessor or other
Person under any such Personal Property Lease. None of the Company or its
Subsidiaries has any obligation or other liability with respect to any of such
Personal Property Leases involving more than $15,000 except as expressly set
forth therein. Each of the Company or its applicable Subsidiary is in peaceable
possession of the Leased Personal Property. None of such Leased Personal
Property is subject to any Licenses, use restrictions, exceptions, reservations,
limitations or other impediments which materially adversely affect the value to
the Company or its Subsidiaries of the leasehold interest therein or which
materially interfere with or impair the present and continued use thereof in the
usual and normal conduct of the Business as presently conducted or contemplated
other than Personal Property Leases in respect thereof. None of such Leased
Personal Property is subject to any Lien which is (or after the giving of
passage of time or both) will be subject to a right of foreclosure or
enforcement, termination or otherwise materially adversely affect any Personal
Property Lease to which the property is subject. The Leased Personal Property is
subject to no leases or tenancies except the Personal Property Leases pursuant
to which the Company or any of its Subsidiaries is lessee and has exclusive use
of the property. There are no material physical defects or deficiencies in the
condition of any property.

 



47

 

 

7.24 Licenses. Set forth on Schedule 7.24 is a true, accurate and complete list
of all Licenses used or held for use in connection with the operation of the
Business (the “Material Licenses”). No Material License is held or owned by any
Affiliate of any Shareholder Party other than the Company or one of its
Subsidiaries. Each Material License has been duly obtained, is valid and in full
force and effect, and is not subject to any Liens or any pending or, to the
Knowledge of the Shareholders, threatened administrative or judicial proceeding
to revoke, cancel or declare such License invalid in any respect. Each of the
Material Licenses is sufficient in all material respects to permit the continued
lawful conduct of the Business in the manner now conducted by the Company or its
Subsidiaries or proposed to be conducted in the future. None of the Company or
its Subsidiaries is in default or in violation with respect to any of the
Material Licenses, and no event has occurred which constitutes, or with due
notice or lapse of time or both may constitute, a default by the Company or any
of its Subsidiaries under, or violation of, any such Material License.

 

7.25 Bank Accounts. Schedule 7.25 sets forth a true, correct and complete list
of the bank accounts, lock box accounts and other accounts maintained by or for
the benefit of the Company and each of its Subsidiaries, setting forth, in each
case, the bank name, account number, account type and the names of the Persons
having access to the account.

 

7.26 Brokers; Company Transaction Expense; Indebtedness. Except as set forth on
Schedule 7.26, no broker, investment banker or finder is entitled to any fee or
commission in connection with the transactions contemplated hereby based upon
arrangements made by or on behalf of the Company or any of its Subsidiaries.
Other than the Company Transaction Expenses and Indebtedness that are set forth
on Schedule 7.26, none of the Company or any of its Subsidiaries currently has
or, as of the Closing will have, any Company Transaction Expenses or
Indebtedness.

 

7.27 Government Contracts. No Contract or other aspect of the Business of the
Company or its Subsidiaries is subject to the Federal Acquisition Regulations or
other regulations of any Governmental Authority. Neither the Company nor any of
its Subsidiaries has bid on or been awarded any “small business set aside
contract”, any other “set aside contract” or other order or contract requiring
small business, minority ownership or other special status at any time during
the last three (3) years. None of the Company’s or its Subsidiaries’ expected
sales or orders will be lost, and the Company’s and its Subsidiaries’ customer
relations will not be damaged, as a result of the Company or its Subsidiaries
continuing its operations as an entity that does not qualify as a small
business, minority owned business or business with other special status.

 



48

 

 

Article VIII.
REPRESENTATIONS AND WARRANTIES OF AKERNA

 

As a material inducement to each of the Shareholder Parties to enter into and
perform its obligations under this Agreement, Akerna represents and warrants to
the Shareholder Parties as follows:

 

8.1 Organization. Akerna is a Delaware corporation duly formed, validly existing
and in good standing (or the equivalent thereof) under the laws of the
jurisdiction in which it was formed and has all requisite corporate power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted. Akerna is duly qualified or licensed to do business and
is in good standing in each jurisdiction in which the character or location of
the properties owned, leased or operated by it or the nature of its business
makes such qualification necessary, except where the failure to so qualify would
not have a Material Adverse Change on Akerna.

 

8.2 Authorization of Transaction. Akerna has the requisite corporate power and
authority and has taken all corporate or other action necessary to execute and
deliver this Agreement and all other Documents to be delivered by Akerna as
contemplated hereby, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance of by
Akerna of this Agreement and all other Documents to be delivered by Akerna as
contemplated hereby, the consummation of the transactions contemplated hereby
and the performance by it of its obligations hereunder have been duly authorized
and approved by the board of directors of Akerna. No other corporate action on
the part of Akerna is necessary to authorize the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby. This Agreement has been, and all other Documents to be
executed and delivered by Akerna as contemplated hereby will be, duly executed
and delivered by Akerna. This Agreement constitutes a valid and binding
obligation of Akerna, enforceable against it in accordance with its terms,
subject to the General Enforceability Exceptions. All of the other Documents to
be delivered by Akerna as contemplated hereby will constitute valid and binding
obligations of Akerna enforceable against Akerna in accordance with their terms,
subject to the General Enforceability Exceptions.

 

8.3 No Restrictions Against Purchase of Shares. Except as set forth on Schedule
8.3, neither the execution, delivery and performance of the Documents nor the
consummation of the transactions contemplated thereby, nor compliance by Akerna
with any of the provisions thereof, (a) violates, conflicts with, or results in
a material breach of any provision of, or constitutes a default (or an event
which, with notice or lapse of time or both, would constitute a default) under
any of the terms, conditions or provisions of the Fundamental Documents of
Akerna, or under any note, bond, mortgage, indenture, deed of trust, or other
agreement to which Akerna is bound, or by which Akerna or any its properties or
assets may be bound or affected, (b) violates, conflicts with, or results in a
material breach of any material agreement, lease, instrument, mortgage, license
or franchise to which Akerna is a party or by which any of its properties is
bound, or (c) violates any Law applicable to Akerna or any of its properties or
assets. Except as set forth on Schedule 8.3, no consent or approval by, notice
to, or registration with, any Governmental Authority is required on the part of
Akerna in connection with the execution and delivery of this Agreement or the
consummation by Akerna of the transactions contemplated hereby.

 



49

 

 

8.4 Brokers. No broker or investment banker acting on behalf of Akerna is or
will be entitled to any broker’s or finder’s fee or any other commission or
similar fee directly or indirectly in connection with any of the transactions
contemplated hereby.

 

8.5 SEC Documents.

 

(a) Akerna has filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC, pursuant to Sections 13(a),
14(a) and 15(d) of the Exchange Act (the “ SEC Reports ”).

 

(b) As of its respective filing date, each SEC Report complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder applicable to such SEC Report. Except to the
extent that information contained in any SEC Report has been revised or
superseded by a later SEC Report, none of the SEC Reports contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The consolidated
financial statements of Akerna included in the SEC Reports comply as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto, have been prepared in
accordance with the GAAP (except, in the case of unaudited statements, as
permitted by the rules and regulations of the SEC) applied on a consistent basis
during the periods involved (except as may be indicated in the notes thereto)
and fairly present in all material respects the consolidated financial position
of Akerna and its consolidated subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods shown
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

8.6 Listing and Maintenance Requirements. Akerna is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with the listing and maintenance requirements for continued listing of the
Akerna Shares on the trading market on which the Akerna Shares are currently
listed or quoted. The issuance and transfer of the Shares under this Agreement
does not contravene the rules and regulations of the trading market on which the
Akerna Shares are currently listed or quoted, and no approval of the
stockholders of Akerna is required for Akerna to issue and deliver to the
Shareholders the Akerna Shares contemplated by this Agreement.

 

Article IX.
ADDITIONAL AGREEMENTS

 

9.1 Commercially Reasonable Efforts; Third Party Consents.

 

(a) Subject to the terms and conditions of this Agreement, each Party shall use
commercially reasonable efforts to cause the Closing to occur, including taking
all commercially reasonable actions necessary to comply with all legal
requirements that may be imposed on it or any of its Affiliates with respect to
the Closing. Each Party shall use commercially reasonable efforts to obtain each
Governmental Required Consent and each other consent of, and filing with, a
Governmental Authority.

 



50

 

 

(b) Prior to Closing, and to the extent necessary, the Shareholders shall use
commercially reasonable efforts to obtain all those consents and waivers set
forth on Schedules 4.2 and 4.5, and the costs of obtaining such consents,
including all fees, charges, costs and expenses levied by a counterparty in
granting its consent, including assignment fees, shall either be paid by the
Shareholders or included as a Company Transaction Expense. Akerna shall use
commercially reasonable efforts, but without liability or expense, to provide
cooperation and assistance in this regard including providing to any such third
party all necessary evidence (including financial information), as required by
any such third party in order to secure the necessary consents and waivers.

 

9.2 Conduct of Business. During the period from the date hereof to the earlier
of (i) Closing and (ii) the date that this Agreement is terminated in accordance
with Section 5.2, the Shareholders shall, and shall cause the Company and its
Subsidiaries to, conduct their operations according to their Ordinary Course of
Business, and the Shareholders shall use and shall cause the Company and its
Subsidiaries to use commercially reasonable efforts, consistent with past
practices, to preserve intact their business organization, taken as a whole, to
keep available the services of their current officers and employees and to
preserve the goodwill of and maintain satisfactory relationships with those
Persons having business relationships with the Company and its Subsidiaries.
Without limiting the generality of the foregoing and except as otherwise
expressly provided in this Agreement or set forth in Schedule 9.2, during the
period from the date hereof to the earlier of (i) Closing, and (ii) the date
that this Agreement is terminated pursuant to Section 5.2, without the prior
written consent of Akerna, such consent not to be unreasonably withheld or
delayed, the Shareholders shall not, and the Shareholders shall cause the
Company and its Subsidiaries not to, do any of the following:

 

(a) issue, sell, transfer, pledge, redeem or grant options or rights to purchase
or sell, any securities of the Company or any of its Subsidiaries or permit any
reclassifications of any securities of the Company or any of its Subsidiaries;

 

(b) amend or modify the Fundamental Documents of the Company or any of its
Subsidiaries in any manner;

 

(c) declare, pay or otherwise set aside for payment any cash or non-cash
dividend or other cash or non-cash distribution with respect to the Transferred
Shares or other equity securities of the Company or any of its Subsidiaries;

 

(d) merge or consolidate with, or acquire all or substantially all the assets
of, or otherwise acquire, any business, business organization or division
thereof, or any other Person;

 

(e) sell, lease, license, subject to any Lien (other than Permitted Liens) or
otherwise dispose of any assets other than (i) the sale of immaterial assets,
(ii) the sale of inventory and damaged or obsolete or excess equipment or (iii)
the settlement of accounts receivable, in each case in the Ordinary Course of
Business;

 



51

 

 

(f) (i) hire any Employee (other than non-executive Employees hired for
replacement purposes), (ii) terminate the employment of any officer or executive
Employee of the Company or any of its Subsidiaries (other than for cause,
following notice to Akerna), (iii) enter into any new, or materially amend,
terminate (other than for cause, following notice to Akerna with respect to any
officers or executive employee) or renew any existing employment, severance,
consulting or salary continuation agreements with or for the benefit of any
Company Employee, other than offer letters relating to the at-will employment of
new Company Employees hired in accordance with clause (i) above, (iv) grant any
increases in the compensation, perquisites or benefits or grant any new
compensation, perquisites or benefits (including, salary, incentive compensation
or other compensation or benefits or grant any new severance not in accordance
with the Company’s policies set forth on Schedule 9.2 or required by written
agreements outstanding on the date hereof and provided to Akerna, to any Company
Employees, except in connection with promotions, new hires (hired in accordance
with clause (i) above) or normal increases in base salary for non-executive
employees, in each case in the Ordinary Course of Business, and except for other
amounts which are to be paid by or on behalf of Shareholder, (v) agree to grant
or grant any equity-related, cash-based, performance or similar awards or
bonuses or any other awards; or (vi) grant or pay any severance or termination
pay or benefits to any Company Employee except for payments made pursuant to
existing policy or written agreements outstanding on the date hereof and
provided to Akerna;

 

(g) (i) adopt, amend or terminate any Company Plan or adopt or enter into any
new Company Plan (or any compensatory or benefit arrangement that would be an
Employee Benefit Plan if in effect on the date hereof) or increase the benefits
provided under any Employee Benefit Plan, or promise or commit to undertake any
of the foregoing in the future, (ii) enter into, amend or extend any collective
bargaining or other labor agreement, (iii) amend any restrictive covenants with
Company Employees; (iv) loan any funds or extend credit to Company Employees;

 

(h) materially amend, enter into or terminate any Real Property Lease or any
Personal Property Lease;

 

(i) enter into any transaction with or for the benefit of any Shareholder Party
or any of its Affiliates other than the transactions contemplated by this
Agreement, the other Documents and the transactions contemplated therein;

 

(j) make, revoke or change any material Tax election, change any annual
accounting period, adopt or change any accounting method, policy or procedure,
settle or compromise any Tax claim or assessment of Taxes or refund of Taxes,
consent to any extension or waiver of the statute of limitations period
applicable to any Tax claim, and enter into any closing agreement with respect
to Taxes, all to the extent related to or that they would reasonably be expected
to affect Taxes payable by the Company in respect of any taxable period (or
portion thereof) beginning after the Closing Date;

 

(k) abandon, cancel, allow to lapse or transfer any Owned Intellectual Property,
or license the Owned Intellectual Property that is material to or used in the
business to any third party other than in the Ordinary Course of Business;

 

(l) make any loans, advances, guarantees or capital contributions to or
investments in any Person, other than advances for routine business expenses
made in the Ordinary Course of Business, and, in any event, not in excess of
$25,000 in the aggregate;

 



52

 

 

(m) create, incur or assume, any Indebtedness in excess of $25,000 in the
aggregate;

 

(n) make or authorize any payment of, or commitment for, capital expenditures in
excess of $25,000 in respect of the twelve-month period following the date
hereof;

 

(o) commence a Proceeding other than in such cases where a Shareholder Party in
good faith determines that failure to commence such Proceeding would result in
the material impairment of a valuable aspect of the Business, provided that it
consults with Akerna prior to the commencement of such Proceeding or filing of
any suit in connection therewith;

 

(p) compromise or settle any Proceeding (A) resulting in an obligation of the
Company or any of its Subsidiaries to pay more than $25,000 in respect of such
compromise or settlement or (B) resulting in the imposition of restrictions on
the business or operations of the Company or any of its Subsidiaries;

 

(q) (A) enter into any Contract that would be deemed to be a Material Contract
or (B) materially amend, terminate, or waive any material right or remedy under,
any Material Contract;

 

(r) except as permitted under clause (n) above, acquire assets or make a
material investment in (whether through the acquisition of stock, assets or
otherwise) any other Person, except for acquisitions of assets, inventory,
equipment and software (other than renewals or replacements thereof) (i) in the
Ordinary Course of Business or (ii) in an amount not to exceed $25,000 in the
aggregate;

 

(s) revalue any assets of the Company or any of its Subsidiaries, including
without limitation writing off a material amount of notes or accounts receivable
other than in the Ordinary Course of Business or pursuant to existing
contractual obligations, or in any case as required by GAAP;

 

(t) extend the period for payment of the account payables of the Company or any
of its Subsidiaries or accelerate the payment of the account receivables of the
Company or any of its Subsidiaries;

 

(u) materially reduce the amount of any insurance coverage provided by the
Policies;

 

(v) make any change in accounting practices or policies, including with respect
to revenue recognition of deferred income, except as required by applicable Law
or GAAP;

 

(w) fail to pay the debts and material Taxes of Company or any of its
Subsidiaries when due;

 

(x) cause Company or any of its Subsidiaries to take any action which would
willfully cause a breach of or inaccuracy in Article VII;

 

(y) enter into any Contracts or commitments with respect to the Real Property
which will survive the Closing;

 

(z) withdraw from, or fail to pay any contributions to, any Multiemployer Plan;

 



53

 

 

(aa) modify any collective bargaining agreement; or

 

(bb) authorize, or commit or agree to take, any of the foregoing actions.

 

9.3 Tail Policy. At or prior to the Closing Date, the Company shall obtain a
director’s and officer’s liability tail insurance policy in an amount to be
agreed by Akerna and the Shareholder Representatives, on behalf of the Company
and its Subsidiaries (the “Tail Policy”) (the cost of which shall be paid by the
Shareholders), which policy shall provide coverage for all officers and
directors of the Company and its Subsidiaries at any time prior to the Closing
Date for a six-year term beginning on the Closing Date. To the extent not paid
by the Shareholders, the premiums therefore (the “Tail Costs”) shall be included
in the Company Transaction Expenses.

 

9.4 Records; Post-Closing Access to Information; Confidentiality.

 

(a) For a period of five (5) years after the Closing Date, Akerna shall preserve
and retain, or cause the Company to preserve and retain, all records (including
any documents relating to any governmental or non-governmental actions, suits,
proceedings or investigations) relating to the conduct of the business and
operations of the Company prior to the Closing Date. If at any time after such
five year period Akerna intends to dispose of any such records, Akerna may do so
if such records are first offered to the Shareholder Representatives in writing
and the Shareholder Representatives do not accept such offer within thirty (30)
days of receipt of such offer. If the Shareholder Representatives accept such
offer, the Shareholders shall pay all costs and expenses associated with the
delivery of such records to it.

 

(b) From and after the Closing Date, Akerna shall, and shall cause the Company
to, upon execution by any Shareholder of a confidentiality agreement reasonably
acceptable to Akerna, afford such Shareholder and its counsel, accountants and
other authorized Representatives, upon reasonable prior notice, reasonable
access during normal business hours to the respective premises, properties,
personnel, books and records of the Company and/or the Business and any other
assets or information that such Shareholder deems reasonably necessary in
connection with the preparation of any report or Tax Return required to be filed
by such Shareholder under applicable Law or any third-party claim which is the
subject of any indemnification claim under Article X (but so as not to unduly
disrupt the normal course of operations of the Company or its Subsidiaries),
including preparing or defending any Tax Return and any interim or annual report
or other accounting statements.

 

(c) From and after the date hereof, the Shareholder Parties shall not and shall
cause their respective Affiliates and their respective officers, and directors
not to, directly or indirectly, disclose, reveal, divulge or communicate to any
Person other than authorized officers, directors and employees of Akerna or use
or otherwise exploit for their own benefit or for the benefit of anyone other
than Akerna, any Confidential Information (as defined below). The Shareholder
Parties and their respective Affiliates and their respective officers and
directors shall not have any obligation to keep confidential any Confidential
Information if and to the extent disclosure thereof is specifically required by
Law; provided, however, that in the event disclosure is required by applicable
Law, the Shareholder Parties shall, to the extent reasonably possible, provide
Akerna with prompt notice of such requirement prior to making any disclosure so
that Akerna may seek an appropriate protective order. For purposes of this
Section 9.4(c), “Confidential Information” means any information with respect to
the Business, including methods of operation, customers, customer lists,
products, prices, fees, costs, Intellectual Property, inventions, trade secrets,
know-how, marketing methods, plans, personnel, suppliers, competitors, markets
or other specialized information or proprietary matters. Confidential
Information does not include, and there shall be no obligation hereunder with
respect to, information that (i) is generally available to the public on the
date of this Agreement or (ii) becomes generally available to the public other
than as a result of a disclosure not otherwise permissible thereunder. The
covenants and undertakings contained in this Section 9.4(c) relate to matters
which are of a special, unique and extraordinary character and a violation of
this Section 9.4(c) will cause irreparable injury to Akerna, the amount of which
will be impossible to estimate or determine and which cannot be adequately
compensated.

 



54

 

 

9.5 Tax Matters.

 

(a) Tax Indemnity. The Shareholder Parties agree, on a joint and several basis,
to indemnify, defend and hold Akerna and its Affiliates (including, following
the Closing, the Company and its Subsidiaries) and their respective
stockholders, directors, members, managers, officers, employees agents,
successors and assigns, harmless from and against: (i) all Taxes imposed on,
asserted against or attributable to the properties, income or operations of
Shareholder and the Company or any of its Subsidiaries or any Taxes for which
Shareholder and the Company or any of its Subsidiaries is otherwise liable, for
all Pre-Closing Tax Periods (in the case of a Straddle Period, determined based
on principles set forth in Section 9.5(c)); (ii) any liability for Taxes as a
result of a contractual obligation to indemnify any Person; (iii) Taxes of any
Person imposed on the Shareholders or the Company or any of its Subsidiaries as
a transferee or successor where the relationship giving rise to the liability on
the part of the Shareholders or the Company or any of its Subsidiaries existed
or arose on or prior to the Closing Date, or by Contract (other than any
Contract entered into in the ordinary course of business and the primary subject
matter of which is not Taxes) entered into on or prior to the Closing Date; (iv)
any Taxes of any other Person for which any Shareholder or the Company or any of
its Subsidiaries (or any Subsidiary or predecessor of any such entities) is
liable as a result of having been a member of an affiliated, consolidated,
combined or unitary group on or prior to the Closing Date, including pursuant to
Treasury Regulations Section 1.1502-6 or the analogous provisions of any state,
local or non-U.S. Law; (v) Transfer Taxes for which the Shareholders are
responsible pursuant to Section 9.5; and (vi) any and all Losses incurred,
suffered or sustained by or sought to be imposed upon, Akerna and its Affiliates
(including the Company and each of its Subsidiaries) arising out of, or
resulting from any breach of or inaccuracy in any representation or warranty
(without giving effect to any “material”, “materially”, “materiality”, “material
adverse effect”, “material adverse change” or similar qualifiers contained in
any of the representations and warranties) made as of the date hereof or as of
the Closing Date by the Company in Section 7.12; and (viii) any and all Losses
incurred, suffered or sustained by or sought to be imposed upon, Akerna and its
Affiliates (including the Company and each of its Subsidiaries) arising out of,
or resulting from any non-fulfillment or breach of any covenant, agreement or
undertaking with respect to Taxes made by or to be performed by Shareholder, the
Company or any of its Subsidiaries, including pursuant to Section 9.6 and this
Section 9.5, except to the extent such amounts mentioned herein under this
Section 9.5(a) were included as a Current Liability in Closing Net Working
Capital.

 



55

 

 

(b) Tax Returns.

 

(i) The Shareholder Representatives shall prepare or cause to be prepared at
their sole cost and expense and with reasonable assistance from the Company and
Akerna all required Tax Returns for the Company and each of its Subsidiaries for
Tax Periods that end on or before the Closing Date whether such Tax Returns are
filed on, before or after the Closing Date (collectively the “Company Tax
Returns”); provided, however, that for each such Company Tax Return, the
Shareholder Representatives shall furnish, no later than thirty (30) days prior
to the anticipated filing date for the Company Tax Return, a draft to Akerna of
all such Company Tax Returns (including copies of all work papers related
thereto) and such other information regarding such Company Tax Returns as may be
reasonably requested by Akerna for Akerna’s review, comment, and consent (which
consent shall not be unreasonably withheld, conditioned or delayed), and the
Shareholder Representatives shall consider in good faith comments by Akerna
provided that such comments are requested no later than fifteen (15) days after
Akerna’s receipt of such draft Company Tax Returns. Such Company Tax Returns
shall be prepared in a manner consistent with past practice and custom of the
Shareholder Representatives or the Company or any of its Subsidiaries, as
applicable, except as otherwise required by applicable Law. In the event that
the Shareholder Representatives and Akerna are unable to resolve any dispute
with respect to such Tax Returns, they shall not be filed absent the consent of
Akerna and such dispute shall be resolved by the Final Accounting Firm in a
final binding manner; provided, however, such dispute shall not in any way
disrupt or delay the timely filing of such Company Tax Return and Akerna shall
file or cause or cause to be filed any amended Tax Return as needed to conform
to the Final Accounting Firm’s final determination. The fees and expenses of the
Final Accounting Firm shall be borne equally by Shareholders, on the one hand,
and Akerna, on the other hand. The Shareholders shall pay all Taxes shown as due
on such Company Tax Returns.

 

(ii) Akerna shall prepare or cause to be prepared and file or cause to be filed
all other Tax Returns of the Company and each of its Subsidiaries (collectively
the “Akerna Tax Returns”). In the case of a Akerna Tax Return for a Straddle
Period (“Straddle Period Returns”), Akerna shall prepare or cause to be prepared
such Straddle Period Returns in a manner consistent with past practice and
custom of the Company and each of its Subsidiaries unless otherwise required by
applicable Law. Akerna shall furnish a draft to the Shareholder Representatives
of all such Straddle Period Returns (including copies of all work papers related
thereto) and such other information regarding such Straddle Period Returns as
may be reasonably requested by the Shareholder Representatives at least thirty
(30) days prior to anticipated filing date for such Straddle Period Return,
except in the case of a Straddle Period Return due within ninety (90) days
following the Closing Date, the draft shall be provided to the Shareholder
Representatives within twenty (20) days prior to the anticipated filing date and
in the case of a Tax Return that is not an income Tax Return as early as
practical. The Shareholders shall pay to Akerna the portion of the Taxes shown
as due on the Straddle Period Tax Returns that are allocable to the portion of
the Straddle Period ending on and including the Closing Date prior to the due
date for the filing thereof, except to the extent such Taxes were included as a
liability in Closing Working Capital and reduced the Consideration.

 

(c) Straddle Periods. In the case of any Straddle Period, the amount of any
Taxes and Tax liabilities of the Company or any of its Subsidiaries not based
upon or measured by income, activities, events, gain, receipts, proceeds,
profits, payroll or similar items for the portion of such Straddle Period ending
on and including the Closing Date will be deemed to be the amount of such Taxes
for the entire Tax Period multiplied by a fraction, the numerator of which is
the number of days in the Tax Period ending on the Closing Date and the
denominator of which is the number of days in such Straddle Period. The amount
of any other Taxes that relate to the portion of such Straddle Period ending on
and including the Closing Date will be determined based on an interim closing of
the books as of the close of business on the Closing Date (and for such purpose
the Taxable Period of any partnership will be deemed to end as of the close of
business on the Closing Date); provided, however, that any item determined on an
annual or periodic basis (such as deductions for depreciation or real estate
Taxes) shall be apportioned on a daily basis.

 



56

 

 

(d) Amended Returns. Except as specifically provided in Section 9.5(b)(i) and
Section 9.5(b)(ii), Akerna shall not, and shall not permit any of its Affiliates
(including, after the Closing for the avoidance of doubt, the Company) to file,
re-file, supplement, or amend any Tax Return of the Company for any Taxable
Period ending on or prior to the Closing, without the Shareholders’
Representatives’ consent (not to be unreasonably withheld).

 

(e) Refunds and Credits. Any refunds (including, for the avoidance of doubt,
overpayments of estimated Taxes) of or credits against Taxes (including any
interest paid or credited with respect thereto) of, or with respect to, the
Company or any of its Subsidiaries that are attributable or allocable to any
Pre-Closing Tax Period will be for the benefit of the Shareholders, but only to
the extent that such Tax refund (i) is not reflected in the calculation of
Closing Net Working Capital, (ii) does not result from the carryback of any Tax
item from a post-Closing Tax period (or portion thereof) and (iii) is in respect
of Taxes that were paid prior to the Closing, were indemnified by the
Shareholders or were included in the calculation of Closing Net Working Capital
in each case as finally determined. Akerna will pay the amount of any such
refunds or credits (whether received as a refund or as a credit against or an
offset of Taxes otherwise payable for the then current fiscal year), net of
reasonable expenses or Taxes incurred by Akerna or the Company in obtaining such
refund or credit, promptly after receipt thereto or utilization thereof. To the
extent a refund or credit against Taxes that gave rise to a payment hereunder is
subsequently disallowed or otherwise reduced, the Shareholders shall pay to
Akerna the amount of such disallowed or reduced refund or credit against Taxes.

 

(f) Cooperation and Tax Record Retention. Each Party, shall cooperate and shall
cause its respective Affiliates to cooperate with each other Party and with each
other Party’s agents, including accounting firms and legal counsel, in
connection with any Tax Proceeding in respect of Taxes assessed or proposed to
be assessed against the Company or any of its Subsidiaries or the preparation of
any Tax Return. Such cooperation shall include each Party making such
information and documents in its possession relating to the Company or any of
its Subsidiaries reasonably necessary in connection with any such Tax Proceeding
available to the other Party. The Parties shall retain all Tax Returns,
schedules, and work papers, and all material records and other documents
relating thereto, until the expiration of the applicable statute of limitations
(including, to the extent noticed by any Party, any extensions thereof) of the
Tax Period to which such Tax Returns and other documents and information relate.
Each of the Parties shall also make available to the another Party, as
reasonably requested and available on a mutually convenient basis, personnel
responsible for preparing, maintaining, and interpreting information and
documents relevant to Taxes to provide reasonable explanation of any documents
or information provided hereunder. Any information or documents provided under
this Agreement shall be kept confidential by the Party receiving such
information or documents, except as may otherwise be necessary in connection
with the filing of Tax Returns or in connection with a Tax Proceeding.

 



57

 

 

(g) Tax Sharing Agreements. All Tax sharing Contracts or similar Contracts with
respect to or involving the Company or any of its Subsidiaries shall be
terminated as of the Closing and, after Closing, the Company and each of its
Subsidiaries shall not be bound by nor have any liabilities under any such
agreements (whether for the current year, a past year or a future year).

 

(h) Tax Certificates. To the extent available, the Shareholder Representatives
or Akerna (as the case may be) shall provide the other Party with any
certificates or other document from any Governmental Authority or any other
person (other than a Party) as may be necessary to mitigate, reduce or eliminate
any Tax liability of the Company or any of its Subsidiaries.

 

(i) Tax Proceedings.

 

(i) In the event that a Party (or any Affiliate thereof) receives notice from
any Governmental Authority of any proposed audit, assessment, examination, claim
or other controversy or proceeding relating to an amount of Taxes of the Company
or any of its Subsidiaries (a “Tax Proceeding”) with respect to which any other
Party may incur liability hereunder, such Party shall promptly notify the
applicable Party of such Tax Proceeding. Such notice shall contain factual
information (to the extent known) describing any asserted Tax liability in
reasonable detail and shall be accompanied by copies of any notice or other
documents received from any Governmental Authority with respect to such matter.
If any Party, receives written notice of an asserted Tax liability with respect
to a matter for which it has a right to indemnification hereunder (and the other
Party does not have knowledge of the asserted Tax liability) and fails to
provide the other Party with notice thereof within 30 days in the manner
described in the preceding sentence and as a result such other Party is actually
and materially prejudiced by such failure to notify, then such other
(indemnifying) Party shall be relieved of its indemnification obligations with
respect to such asserted Tax liability to the extent of such prejudice.

 

(ii) At their election, the Shareholder Representatives shall, at the sole
expense of the Shareholders, control any Tax Proceedings related to Taxes with
respect to a Taxable Period ending on or prior to the Closing Date; provided,
that the Shareholder Representatives must control such Tax Proceeding in good
faith and with reasonable diligence thereafter to preserve the Shareholders’
rights. The Shareholder Representatives shall keep Akerna fully and timely
informed with respect to the commencement, status and nature of any such Tax
Proceeding. The Shareholder Representatives shall, in good faith, allow Akerna
to make comments to the Shareholder Representatives regarding the conduct of or
positions taken in any such proceeding. Akerna shall, at its sole expense, be
entitled to fully participate in any such Tax Proceeding. Akerna shall have the
right to consent to any settlement with respect to any such Tax Proceeding
(provided such consent cannot be unreasonably withheld, conditioned or delayed).
In the case that Akerna controls such Tax Proceeding because the Shareholder
Representatives concede or lose their right to control such Tax Proceeding,
Akerna shall keep the Shareholder Representatives fully and timely informed with
respect to the commencement, status and nature of any such Tax Proceeding and
Shareholder Representatives shall be entitled to fully participate in any such
Tax Proceeding and shall have the right to consent to the settlement of any such
Tax Proceeding (provided such consent cannot be unreasonably withheld,
conditioned or delayed).

 



58

 

 

(iii) Except as provided in Section 9.5(i)(ii), Akerna shall control in good
faith any audit or examination by any Governmental Authority, initiate any claim
for refund, amend any Tax Return, and contest, resolve and defend against any
assessment for additional Taxes, notice of Tax deficiency or other adjustment of
Taxes of or relating to, the income, assets or operations the Company or any of
its Subsidiaries for all Taxable Periods, provided, however, Akerna shall keep
the Shareholder Representatives informed with respect to the commencement,
status and nature of any Tax Proceeding related to the Straddle Period and the
Shareholder Representatives shall be entitled to participate fully in any such
Tax Proceeding and shall have the right to consent to the settlement of any such
Tax Proceeding, which consent shall not be unreasonably withheld, delayed or
conditioned.

 

(iv) Akerna shall bear its expenses incurred in connection with any Tax
Proceeding and the Shareholders shall bear its expenses incurred in connection
with any such Tax Proceeding; provided, however, if Akerna controls a Tax
Proceeding with respect to a Pre-Closing Tax Period that the Shareholder
Representatives could have controlled pursuant to the terms of this Agreement
but did not elect to control or lost its right to control, then the Shareholders
shall bear the reasonable costs and expenses of such Tax Proceeding and
reimburse Akerna for its expenses with respect thereto.

 

(j) Conflicts. To the extent of any inconsistencies between any provision of
Section 9.5 and Article X, the provisions of Section 9.5 shall control.

 

9.6 Transfer Taxes. All Transfer Taxes shall be borne and paid by Shareholders
when due. The Shareholders shall, at their own expense, timely file any tax
return or other document with respect to such Taxes or fees (and Akerna shall
cooperate with respect thereto as necessary.)

 

9.7 Transaction Expenses. Except as otherwise provided herein, Akerna shall pay
all of its expenses in connection with the transactions contemplated hereby and
the Shareholder Parties shall pay all of their expenses incurred in connection
with the transactions contemplated hereby, including without limitation, all
attorneys’ fees and expenses and accountants’ fees and expenses.

 

9.8 Broker’s Fees. Each of the Parties shall be responsible for, and shall hold
each of the other Parties harmless against, any fees or commissions for which
such Party is liable to any broker, finder or agent with respect to the
transactions contemplated by this Agreement. The Shareholder Parties agree that
for purposes hereof, the Shareholders shall hold Akerna, the Company and the
Company’s Subsidiaries harmless from any such claim made against the Company or
any of its Subsidiaries.

 

9.9 Further Assurances. Each Party hereto agrees that such Party shall, from
time to time after the date of this Agreement, execute and deliver such other
documents and instruments and take such other actions as may be reasonably
requested by any other Party to carry out the transactions contemplated by this
Agreement.

 



59

 

 

9.10 Pre-Closing Distribution. The Company may, prior to the Closing, so long as
the Company has no Indebtedness, distribute up to $50,000 of cash to a trust
established by the Company for the benefit of the Company shareholders who sell
the Transferred Shares (the “Shareholder Trust”). Any director of the Company
prior to Closing may act as a trustee of such trust.

 

9.11 Akerna Purchase Option.

 

(a) Grant of Purchase Option. Subject to the terms and conditions of this
Agreement, the Shareholders hereby grant to Akerna, during the time period
commencing on the Closing Date and ending on the twelve-month anniversary of the
Closing Date (the “Option Period”) the option to purchase all (but not less than
all) shares of the Company then held by Shareholders (the “Akerna Option
Shares”) for the Akerna Option Price (as defined below) (the “Akerna Purchase
Option”); provided, that Akerna shall obtain the approval of its shareholders to
the exercise of the Akerna Purchase Option prior to exercising such option
(which approval may be obtained at any time on or after the date of this
Agreement and prior to the exercise of the Akerna Purchase Option). All of such
Shares shall be delivered free of liens, encumbrances or options.

 

(b) Manner of Exercise. Akerna may exercise the Akerna Purchase Option by
delivering written notice of exercise to the Company and to the Shareholders
within the Option Period. The date of Company’s or the Shareholders’ receipt of
such notice shall be the “Date of Exercise.”

 

(c) Closing; Payment of Akerna Option Price. Upon exercise of the Akerna
Purchase Option, the purchase and transfer of the Akerna Option Shares will take
place remotely via the exchange of documents and signatures against payment of
the Akerna Option Price by wire transfer as instructed by the Shareholders at a
closing, if the Akerna Option Price is paid in cash (the “Akerna Option
Closing”), or by delivery of a certificate representing the pro rata portion to
which each Shareholder is entitled in respect of the Akerna Shares if the Akerna
Option Price is paid in Akerna Shares. The Akerna Option Closing will take place
at 10:00 A.M. Eastern Standard Time on the date which is no later than sixty
(60) days after the Date of Exercise (the “Akerna Option Closing Date”) or at
such other date and place as is mutually agreed upon by the parties.

 

(d) Akerna Option Price. The Akerna Option Price may be paid, at the sole option
of Akerna, in either cash or Akerna Shares in an amount equal to either (a) if
Akerna Shares are trading at an amount less than or equal to $16.00 per share,
the greater of (i) 800,000 Akerna Shares or (ii) the difference between the
number of Akerna Shares worth $20,000,000 valued at Market Price and 1,950,000
Akerna Shares, or (b) if Akerna Shares are trading at more than $16.00 per
share, the number of Akerna Shares equal to the (A) difference between (i) the
product of the Market Price and 1,950,000 Akerna Shares and (ii) $44,000,000,
divided by (B) the Market Price.

 

(e) Shareholder IP Funding Obligation. Shareholders agree that they shall bear
the economic burden of any and all payments in respect of the Intellectual
Property Purchase Agreement. Such payments shall be made from funds generated
from the IP Purchase Escrow Shares and shall be completed prior to the date
which is twelve (12) months from the Closing Date. Following satisfaction of the
payment obligations of the Company under the Intellectual Property Purchase
Agreement, any IP Purchase Escrow Shares remaining (or funds remaining in escrow
in respect of such IP Purchase Escrow Shares) shall be distributed to the
Shareholders. Each of Akerna and the Shareholder Representatives shall promptly
execute and deliver a joint written direction to the Escrow Agent to release the
IP Purchase Escrow Shares (or funds in respect of such IP Purchase Escrow Funds)
in accordance with the provisions of this Section 9.11(e).

 



60

 

 

9.12 Shareholder Repurchase Option.

 

(a) Grant of Repurchase Option. Subject to the terms and conditions of this
Agreement, in the event the Akerna Purchase Option is not exercised by the
Akerna during the Option Period and consummated within ninety (90) days after
the Date of Exercise, Akerna hereby grants to the Shareholders, during the time
period commencing on the day following the expiration of the Option Period and
ending on the three month anniversary of such date (the “Repurchase Option
Period”), the option to purchase an amount between Forty percent (40%) and Fifty
five percent (55%) of the outstanding Shares of the Company (the “Repurchase
Shares”) from Akerna (the “Repurchase Option”) for the Shareholder Repurchase
Price (as defined below). All of such Shares shall be delivered free of liens,
encumbrances or options.

 

(b) Manner of Exercise. The Shareholders may exercise the Repurchase Option by
delivering written notice of exercise to Akerna, along with proof of a bona fide
financing offer, within the Repurchase Option Period. The date of Akerna’s
receipt of such notice shall be the “Repurchase Date of Exercise.”

 

(c) Closing; Payment of Shareholder Repurchase Price. Within ninety (90) days
following exercise of the Repurchase Option, the purchase and transfer of the
Repurchase Shares will take place remotely via the exchange of documents and
signatures against payment of the Shareholder Repurchase Price by wire transfer
as instructed by Akerna at closing, with such closing to take place at 10:00
A.M. Eastern Standard Time on the date which is no later than sixty (60) days
after the Repurchase Date of Exercise or at such other date and place as is
mutually agreed upon by the parties.

 

(d) Shareholder Repurchase Price. The Shareholder Repurchase Price will equal
the lesser of (a) the product of (X) Twenty Million Dollars ($20,000,000) and
(Y) the percentage of the Company’s Shares to be repurchased from Akerna, or (b)
the difference between (i) the product of (X) Twenty Million Dollars
($20,000,000) and (Y) the percentage of the Company’s Shares to be repurchased
from Akerna and (ii) the product of (A) One Million Nine Hundred and Fifty
Thousand (1,950,000) Akerna Shares and (B) $8.00 minus the Market Price.

 

9.13 Akerna Additional Capital Contribution. Following the Closing Date, Akerna
will make additional capital contributions to the Company of an aggregate of Two
Million Four Hundred Thousand Dollars ($2,400,000) (the “Additional Capital
Contribution”). Akerna’s first Additional Capital Contribution payment will be
in the amount of $250,000 and will be made by Akerna within two (2) Business
Days following the Closing Date, with the remainder of the Additional Capital
Contribution to be paid based on a budget developed within 30 days of the
Closing Date; provided, however, that while the budget is being developed,
Akerna will continue to make additional capital contributions of at least
$250,000 per month.

 



61

 

 

9.14 Payments to The London Fund. Following Closing, Akerna will cause the
Company to pay to ACS Pedersen LLC (d/b/a The London Fund SPV 10, LLC) a
transaction fee in the amount of Two Hundred Fifty Thousand Dollars ($250,000),
to be paid in four quarterly payments of Sixty-Two Thousand Five Hundred Dollars
($62,500) each, the first payment to be made on the first Business Day of the
month following the Closing, and quarterly thereafter.

 

9.15 Appointment of Shareholder Representative.

 

(a) By approving this Agreement and the transactions contemplated hereby and by
virtue of the consummation of the transfer of the Shares, each Shareholder shall
have irrevocably authorized and appointed the Shareholder Representatives as
such Person’s representative, agent and attorney-in-fact to act on behalf of
such Person, by majority vote, for all purposes in connection with this
Agreement and the agreements ancillary hereto, including the exercise of the
power to: (a) give and receive notices and communications on behalf of the
Shareholders; (b) review, negotiate and settle the Target Working Capital and
each all payments of consideration related thereto; (c) authorize distribution
of the Escrow Shares to an Akerna Indemnified Party; (d) object to distributions
and set-offs; (e) agree to, negotiate, enter into settlements and compromises
of, and demand arbitration and comply with governmental orders with respect to
such claims; (f) compromise any indemnity claim on behalf of the Shareholders
and to transact matters of arbitration, litigation or other actions; (g) execute
and deliver all amendments, waivers, ancillary agreements and documents that the
Shareholder Representatives deem necessary or appropriate in connection with the
consummation of the transactions contemplated by this Agreement; (h) execute and
deliver all amendments and waivers to this Agreement that the Shareholder
Representatives deem necessary or appropriate; (i) defend, settle, or compromise
any claim, action or legal proceeding for which any Akerna Indemnified Party may
be entitled to indemnification hereunder; (j) do or refrain from doing any
further act or deed on behalf of the Shareholders that Shareholder
Representatives deem necessary or appropriate in their sole discretion relating
to the subject matter of this Agreement as fully and completely as the
Shareholders could do if personally present; (k) receive service of process in
connection with any claims under this Agreement; (l) pay such amounts as the
Shareholder Representatives shall determine to any Person pursuant to
arrangements between the Shareholder Representatives and any such Person; and
(m) take all actions necessary or appropriate in the judgment of the Shareholder
Representatives for the accomplishment of the foregoing and any other actions or
matters contemplated by this Agreement or the agreements ancillary hereto on
behalf of the Shareholders. After the Closing, notices or communications to or
from the Shareholder Representatives shall constitute notice to or from each
Shareholder.

 

(b) Indemnification of Shareholder Representatives. The Shareholder
Representatives will incur no liability of any kind to the Shareholders with
respect to any action or omission by such Shareholder Representative in
connection with its services pursuant to this Agreement and any agreements
ancillary hereto, except in the event of liability directly resulting from such
Shareholder Representative’s gross negligence or willful misconduct. The
Shareholder Representatives shall not be liable to the Shareholders for any
action or omission pursuant to the advice of counsel. The Shareholders shall
severally (and not jointly) indemnify, defend and hold harmless the Shareholder
Representatives from and against any and all losses, liabilities, damages,
claims, penalties, fines, forfeitures, actions, fees, costs and expenses
(including the fees and expenses of counsel and experts and their staffs and all
expense of document location, duplication and shipment) (collectively,
“Representative Losses”) arising out of or in connection with the Shareholder
Representatives’ execution and performance of this Agreement and any agreements
ancillary hereto, in each case as such Representative Loss is suffered or
incurred; provided, that in the event that any such Representative Loss is
finally adjudicated to have been directly caused by the gross negligence or
willful misconduct of such Shareholder Representative, such Shareholder
Representative will reimburse the Shareholders the amount of such indemnified
Representative Loss to the extent attributable to such gross negligence or
willful misconduct.

 



62

 

 

(c) Reliance. Each of the Escrow Agent and Akerna may rely upon any decision,
act, consent or instruction of the Shareholder Representatives as being the
decision, act, consent or instruction of each and every Shareholder. The Escrow
Agent and Akerna are hereby relieved from any liability to any Person for any
acts done by them in accordance with such decision, act, consent or instruction
of the Shareholder Representatives.

 

9.16 Management of the Company Post-Closing. Subject to the terms of his
Employment Agreement, Ashesh C. Shah shall serve as Chief Executive Officer of
the Company following the Closing. For the period between the Closing and the
earlier to occur of (i) Akerna’s exercise of the Akerna Purchase Option and the
closing thereof; (ii) Shareholders’ exercise of the Repurchase Option and the
closing thereof; or (iii) the expiration of the Repurchase Option (the
"Transition Period"), the Board of Directors of the Company shall consist of
four persons nominated by Akerna and three persons nominated by the Shareholder
Representatives, who shall constitute a Special Committee of the Board of
Directors of the Company. In the event any member of the Special Committee dies
or resigns, the remaining members shall appoint a person to fill the vacancy,
and Akerna shall cause such person to be elected to the Company’s Board of
Directors. During the Transition Period, the Special Committee shall have sole
authority to make all decisions on behalf of the Company concerning transactions
between Akerna and the Company, including, without limitation, (a) enforcement
of any obligations of Akerna with respect to the Additional Capital
Contribution, and (b) the License Agreement referred to in Section 9.17 below.
The Board of Directors of the Company shall adopt resolutions in customary form
appointing the Special Committee, and empowering it to hire, on terms and
conditions acceptable to the Special Committee and at the Company’s expense,
legal and financial advisors who are independent of Akerna and the Company to
assist the Special Committee in the fulfillment of its duties, as described
above, and to enter into, on behalf of the Company, agreements to retain such
advisors, which may include, among other things, indemnification arrangements
that are acceptable to the Special Committee; and that, to the fullest extent
permitted by applicable law, the deliberations and records of the Special
Committee shall be confidential and, without limiting the generality of the
foregoing, all statutory and common law privileges shall be available with
respect to legal advice rendered to, and documents prepared by counsel to assist
the Special Committee in its deliberations. During the Transition Period, (x)
Akerna shall not sell any of the Transferred Shares, (y) shall not sell
substantially all of the Company’s assets, and (z) shall not issue additional
equity securities of the Company or options to purchase equity securities of the
Company without the approval of the Special Committee, which shall not be
unreasonably withheld.

 

9.17 License Agreement. At the Closing Akerna and the Company shall enter into a
License Agreement on terms acceptable to Akerna and the Company under which
Akerna will grant the Company a license to use and exploit data collected by
Akerna and its subsidiaries.

 



63

 

 

9.18 Data Project. Following the Closing the Company shall, subject to and in
accordance with the Company’s business plan and budget, pursue a project to
develop and provide comprehensive data driven cannabis market insights and
consumer research information to various participants in the cannabis industry
based on terms to be set forth in a separate agreement.

 

9.19 Option Fees. Following the Closing, during the Option Fee Term, the Company
will pay to the Shareholder Trust, in cash, within thirty (30) days following
the end of each Option Fee Year, an aggregate amount equal to the Option Fee
accrued for Solo Products sold during such Option Fee Year.

 

9.20 Certain Obligations. Each of the Shareholders party to this Agreement as of
the date hereof shall use best efforts to cause those shareholders of the
Company not party hereto to become party to this Agreement as a Shareholder
prior to the Closing.

 

Article X.
INDEMNIFICATION

 

10.1 Survival. The representations and warranties of the Shareholders contained
in Article VI and of the Shareholder Parties contained in Article VII shall
survive the Closing until the twelve (12) month anniversary of the Closing Date;
provided, however, that claims for Losses based on fraud shall survive the
Closing indefinitely and claims for Losses based on the representations and
warranties set forth in Section 6.2 and Section 6.5 shall survive until the
expiration of the applicable statute of limitations with respect thereto. The
covenants to be performed after the Closing, including as set forth in Section
9.5, shall survive until fully performed. The representations and warranties of
Akerna contained in Article VIII hereof shall survive the Closing for twelve
(12) months after the Closing Date.

 

10.2 Shareholder Indemnification. Subject to Section 10.3, from and after the
Closing, the Shareholder Parties, on a several (and not joint) basis, agree to
indemnify Akerna, its Affiliates, the Company, the Company’s Subsidiaries, their
members and any of their successors and assigns, and any of their respective
agents, employees, Representatives, officers, managers and directors (the
“Akerna Indemnified Parties”), against, and hold Akerna Indemnified Parties
harmless from, any and all Losses suffered by any Akerna Indemnified Party to
the extent arising out of:

 

(a) any breach of or any inaccuracy in any representation or warranty made by
(A) each Shareholder in Article VI of this Agreement or (B) the Shareholder
Parties in Article VII of this Agreement;

 

(b) any breach of or failure by the Shareholder Parties or any of their
respective Affiliates to perform any covenant, agreement or obligation set out
in this Agreement;

 

(c) any Company Transaction Expenses that remain unpaid as of immediately prior
to the Closing and are not taken into account in the final determination of the
Other Post-Closing Amounts;

 

(d) any Indebtedness that remains unpaid as of immediately prior to the Closing
and is not taken into account in the final determination of the Other
Post-Closing Amounts;

 



64

 

 

(e) any demand, claim, suit, cause of action, proceeding or assessment brought
by any current or former member, equity holder, warrantholder or option holder
of any Shareholder Party or any Affiliate of any Shareholder Party (in such
Person’s capacity as such) against Akerna, the Company or any of its
Subsidiaries in connection with this Agreement, the transactions contemplated
hereby or thereby, including any claim that the Consideration or any other
amount was not properly distributed to such Person; and

 

(f) any amounts payable pursuant to Section 9.5.

 

10.3 Limitations on Losses.

 

(a) Deductible. Akerna Indemnified Parties shall have the right to remedies
under Section 10.2(a) if, and only to the extent that, Akerna Indemnified
Parties shall have incurred as to all matters giving rise to indemnification
under Section 10.2(a), indemnifiable Losses in excess of an amount equal to
$250,000 (the “Deductible”); provided, however, that once Losses exceed the
Deductible, the Akerna Indemnified Parties shall be entitled to recover all such
Losses including the Deductible; provided, further, that, for the avoidance of
doubt, the Deductible shall not apply to claims for Losses incurred with respect
to the Fundamental Representations, claims for indemnity under Sections
10.2(b)-(g), claims based on fraud or willful misconduct or claims for
indemnification for any Taxes, whether pursuant to Section 9.5 of this Agreement
or otherwise (collectively, the “Excluded Claims”).

 

(b) Cap. Subject to the terms of Section 9.11(e) (pursuant to which the IP
Purchase Escrow Shares are available solely to satisfy the payment obligations
under the Intellectual Property Purchase Agreement and the Shareholders’
obligation to cause such payment), no Losses shall be recoverable by Akerna
Indemnified Parties pursuant to this Agreement in excess of the Escrow Amount
(the “Cap”), which shall be satisfied solely from the Akerna Shares comprising
the Escrow Shares; provided, however, that the Cap shall not apply to Losses
suffered or incurred by Akerna Indemnified Parties arising out of claims based
on (i) a breach of the representations and warranties set forth in Section 6.2
and/or Section 6.5 or (ii) fraud or willful misconduct; provided, however, all
such claims shall be limited with respect to each Shareholder to such
Shareholders’ pro rata portion of the Consideration.

 

10.4 Indemnification Procedures.

 

(a) Computation of Losses.

 

(i) Recovery hereunder may not be obtained hereunder for the same Loss more than
once.

 

(ii) For purposes of (A) determining whether a breach has occurred and (B)
calculating Losses in connection with a claim for indemnification under this
Article X, each of the representations and warranties that contains any
qualifications as to “material,” “materiality” or “Material Adverse Change” or
similar qualifications shall be deemed to have been given as though there were
no such qualifications.

 



65

 

 

(b) Exclusive Remedy. The sole and exclusive liability and responsibility of the
Shareholder Parties to Akerna Indemnified Parties under or in connection with
this Agreement, or the transactions contemplated hereby or thereby, and the sole
and exclusive remedy of Akerna Indemnified Parties and the Shareholder Parties
with respect to any of the foregoing, shall be as set forth in Article X of this
Agreement or as set forth in any of the Documents. Notwithstanding the
foregoing, (i) this Article X shall not prevent or restrict the right of any
Party to obtain injunctive relief or specific performance from a court of
competent jurisdiction and (ii) in the case of fraud or willful misconduct by
the Company or any Shareholder, the foregoing provisions shall not be exclusive
as to the Company or any Shareholder, but shall be in addition to any other
rights or remedies to which Akerna Indemnified Parties and their respective
assigns, as the case may be, may be entitled at law or in equity.

 

(c) Net Losses. Notwithstanding anything contained herein to the contrary, the
amount of any Losses incurred or suffered by an Indemnified Person shall be
calculated after giving effect to any insurance proceeds actually received by
the Indemnified Person with respect to such Losses, net of the costs associated
with the recovery thereof. If any such proceeds are received by an Indemnified
Person with respect to any Losses after an Indemnifying Person has made a
payment to the Indemnified Person with respect thereto, the Indemnified Person
shall pay to the Indemnifying Person the amount of such proceeds, benefits or
recoveries, net of the costs associated with the recovery thereof.

 

(d) Claims. Subject to the applicable time periods set forth in this Article X,
and as promptly as is reasonably practicable after becoming aware of a claim for
indemnification under this Agreement that does not involve a third party claim,
or the commencement of any suit, action or proceeding of the type described in
Section 10.4(e), the Indemnified Person shall give notice to the Indemnifying
Person of such claim, which notice shall, to the extent such information is
reasonably available, specify the facts alleged to constitute the basis for such
claim, the representations, warranties, covenants and obligations alleged to
have been breached and the amount that the Indemnified Person seeks hereunder
from the Indemnifying Person, together with such information, to the extent such
information is reasonably available, as may be necessary for the Indemnifying
Person to determine that the limitations in Section 10.3 have been satisfied or
do not apply.

 

(e) Notice of Third Party Claims; Assumption of Defense. The Indemnified Person
shall give notice as promptly as is reasonably practicable after receiving
notice thereof, to the Indemnifying Person of the assertion of any claim, or the
commencement of any suit, action or Proceeding, by any Person not a party hereto
in respect of which indemnity may be sought under this Agreement (which notice
shall, to the extent such information is reasonably available, specify in
reasonable detail the nature and amount of such claim together with such
information as may be necessary for the Indemnifying Person to determine that
the limitations in Section 10.3 have been satisfied or do not apply). Failure of
the Indemnified Person to give the Indemnifying Person notice as provided herein
shall not relieve the Indemnifying Person of any of its obligations hereunder,
except to the extent that the Indemnifying Person is actually prejudiced by such
failure. The Indemnifying Person may, at its own expense, (i) participate in the
defense of any such claim, suit, action or proceeding, or (ii) upon notice to
the Indemnified Person at any time during the course of any such claim, suit,
action or Proceeding, assume the defense thereof with counsel reasonably
acceptable to the Indemnified Person and shall thereafter keep the Indemnified
Person reasonably informed with respect thereto; provided, however, that the
Indemnifying Person shall not be entitled to assume the defense of any claim if
(A) such claim primarily seeks an injunction or equitable relief against the
Indemnified Person, (B) to the extent the Indemnified Person has been advised by
counsel in writing (with a copy provided to the Indemnifying Person) that a
conflict exists between the Indemnified Person and the Indemnifying Person in
connection with the defense of the third party claim, (C) the third party claim
consists of a criminal Proceeding or regulatory Proceeding or (D) the amount of
such claim, together with the amount of all then pending claims, exceeds the
then remaining balance of the Escrow Shares. If the Indemnifying Person assumes
such defense, the Indemnified Person shall have the right (but not the duty) to
participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by the Indemnifying Person. Whether or not
the Indemnifying Person chooses to defend or prosecute any such claim, suit,
action or Proceeding, all of the Parties shall cooperate in the defense or
prosecution thereof.

 



66

 

 

(f) Settlement or Compromise. Any settlement or compromise made or caused to be
made by the Indemnified Person or the Indemnifying Person, as the case may be,
of any such claim, suit, action or Proceeding of the kind referred to in Section
10.4(e) shall also be binding upon the Indemnifying Person or the Indemnified
Person, as the case may be, in the same manner as if a final, non-appealable
judgment or decree had been entered by a court of competent jurisdiction in the
amount of such settlement or compromise; provided, that (i) the Indemnifying
Person shall not be entitled to enter into any settlement or compromise unless:
(A) the Indemnified Party shall receive an unconditional release as part of any
such settlement or compromise, (B) no obligation, restriction or Loss shall be
imposed on the Indemnified Person as a result of such settlement or compromise
without its prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed, (C) no injunction or equitable relief shall be
imposed on the Indemnified Person as a result of such settlement or compromise,
(D) such settlement or compromise provides solely for the payment of money by
the Indemnifying Party (or, in the case of a Shareholder, by the Escrow Agent
from the Escrow Shares and the amount to be paid does not exceed the remaining
Escrow Shares less the amount of any other pending claims) and the Indemnifying
Party (or Escrow Agent) makes such payment (less any applicable Deductible), and
(ii) the Indemnified Person will not compromise or settle any claim, suit,
action or Proceeding without the prior written consent of the Indemnifying
Party, which consent shall not be unreasonably withheld, conditioned or delayed.

 

(g) Release of Escrow Shares

 

(i) On the first Business Day following the date twelve (12) months after the
Closing Date (the "Release Date"), Akerna and the Shareholder Representatives
shall deliver to the Escrow Agent a joint notice instructing the Escrow Agent to
deliver to the Shareholders: (i) the Escrow Shares remaining in the Escrow
Account minus (ii) the sum of all amounts (the “Indemnity Reserve Amounts”)
asserted in good faith by a Akerna Indemnified Party in respect of a claim for
indemnification under this Agreement for which such Akerna Indemnified Party
shall have delivered a notice to the Shareholder Representatives in accordance
with the terms of this Agreement and which claims remain outstanding (each, a
“Pending Claim”). Any Claim not duly asserted prior to the Release Date shall be
forever barred.

 

(ii) After the Release Date, following final resolution of all Pending Claim
matters for which an Indemnity Reserve Amount has been established and payment
thereupon, upon request by the Shareholder Representatives, the Shareholder
Representatives and Akerna shall instruct the Escrow Agent under the Escrow
Agreement to deliver to the Shareholders the excess of any Escrow Shares
remaining in the Escrow Account.

 



67

 

 

(h) Payment. Once it has been determined (by mutual agreement of Akerna and the
Shareholder Representatives, including as a result of failure to dispute an
indemnity claim, or under a final adjudication or determination) that the
Shareholder Parties are obligated to indemnify a Akerna Indemnified Party under
this Article X (a “Determined Claim” and, the Losses payable in connection
therewith, the “Determined Losses”), then the Determined Losses shall be payable
as follows:

 

(i) first, Akerna and the Shareholders shall promptly issue a joint written
direction to the Escrow Agent to release the amount of such Determined Losses to
Akerna from the Escrow Shares; and

 

(ii) finally, with respect to any Determined Losses for claims based on fraud or
willful misconduct for which the Akerna Indemnified Parties have not fully
recovered after giving effect to subpart (h)(i) of this Section 10.4 (including
any Determined Losses for claims based on fraud or willful misconduct), the
Shareholder Parties shall, on a several basis, pay to Akerna the amount of such
remaining Determined Losses claims based on fraud or willful misconduct promptly
in cash by wire transfer of immediately available funds.

 

(i) Tax Treatment of Indemnification Payments. Any indemnification payments
pursuant to this ‎Agreement shall be treated as an adjustment to the
Consideration by the Parties for Tax purposes, unless otherwise required by Law.

 

Article XI.
MISCELLANEOUS

 

11.1 No Third Party Beneficiaries. Except as expressly set forth in Sections
9.4(a) and 10.2, this Agreement is intended to be solely for the benefit of the
Parties to this Agreement, and shall not confer any rights or remedies upon any
Person other than the Parties and their respective successors and permitted
assigns, personal Representatives, heirs and estates, as the case may be. For
purposes of clarification, the Indemnified Persons constitute third party
beneficiaries of this Agreement and are entitled to enforce the terms of Article
X.

 

11.2 Entire Agreement. This Agreement and the other Documents referred to herein
constitute the entire agreement among the Parties and supersede any prior
correspondence or documents evidencing negotiations between the Parties, whether
written or oral, and all understandings, agreements or representations by or
among the Parties, written or oral, that may have related in any way to the
subject matter of any Document.

 

11.3 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective successors and permitted assigns
and heirs. No Party may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other Parties; provided, however, that (a) Akerna may, without the need for
further consent from the Shareholders or the Shareholder Representatives (i)
assign any or all of its rights and interests hereunder to one or more of its
Affiliates; (ii) designate one or more of its Affiliates to perform its
obligations hereunder after the Closing; (iii) assign any or all of its rights
hereunder in connection with a sale of all or substantially all its business or
all or substantially all of the Business (whether by merger, sale of stock or
assets, recapitalization or otherwise); and/or (iv) collaterally assign its
rights hereunder to any lenders or financing sources, provided that in any or
all of such cases Akerna nonetheless shall remain responsible together with such
assignee or designee for the performance of all of its obligations hereunder.

 



68

 

 

11.4 Counterparts; Execution. This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. This Agreement and each of the other
Documents may be transmitted by facsimile machine or by electronic mail or
transmission and any Party’s signature appearing on a faxed copy of this
Agreement or an electronically transmitted copy of this Agreement shall be
treated as an original signature for all purposes under applicable Law,
including, without limitation, for admission into evidence in any legal
proceeding.

 

11.5 Headings. The article and section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

11.6 Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed given when delivered personally to the
recipient on a Business Day prior to 5:00 P.M. local time, otherwise on the next
Business Day, transmitted by electronic mail to the intended recipient on a
Business Day prior to 5:00 P.M. local time, otherwise on the next Business Day
at the email address set forth therefor below (with electronic confirmation of
receipt and hard copy to follow), or one (1) Business Day after deposit with a
nationally recognized overnight delivery service for overnight delivery (receipt
requested) and addressed to the intended recipient as set forth below:

 

If to Akerna, to:

 

1601 Arapahoe St
Denver CO 80202

Attention:Jessica Billingsley

Email:jlb@akerna.com

 

with a copy to:

 

Dentons US LLP

233 South Wacker Drive, Suite 5900

Chicago, IL 60606-6361

Attention:Eric P. Berlin

Email:eric.berlin@dentons.com

 



69

 

 

If to the Shareholder Representatives, to:

 

12 Heath Hill

Brookline, MA 02445

Attention:Ashesh C Shah

Email:

 

44 Cypress St

Brookline, MA 02445

Attention:Palle Pedersen

Email:

 

629 Allston Street

Houston, TX 77007

Attention:Lokesh Chugh

Email:lokesh@thelondonfund.com

 

with a copy to:

 

Haddan & Zepfel LLP

610 Newport Center Drive, Suite 330

Newport Beach, CA 92660

Attention:Robert J. Zepfel

Email:rjz@haddanzepfel.com

 

Any Party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using any
other means, but no such notice, request, demand, claim or other communication
shall be deemed to have been duly given unless and until it actually is
confirmed as received by the intended recipient. Any Party may change the
address to which notices, requests, demands, claims, and other communications
hereunder are to be delivered by giving the other Party notice in the manner
herein set forth.

 

11.7 Governing Law. This Agreement will be governed by and construed in
accordance with the Laws of the State of Delaware without regard to conflicts of
laws principles that would require the application of the Law of any other
jurisdiction, and the obligations, rights and remedies of the Parties under this
Agreement shall be determined in accordance with such Law.

 

11.8 Amendments and Waivers. No amendment or waiver of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by
Akerna and the Shareholder. No waiver or failure to enforce by any Party of any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.

 

11.9 Specific Performance. Each of the Parties agrees that this Agreement is
intended to be legally binding and specifically enforceable pursuant to its
terms and that Akerna and Shareholder would be irreparably harmed if any of the
provisions of the Agreement are not performed in accordance with their specific
terms and that monetary damages would not provide adequate remedy in such event.
Accordingly, in addition to any other remedy to which a non-breaching party may
be entitled at law, a non-breaching party shall be entitled to injunctive relief
without the posting of any bond or other security to enjoin or prevent breaches
of this Agreement and to specifically enforce the terms and provisions hereof,
and the breaching party waives the defense that an adequate remedy at law may
exist.

 



70

 

 

11.10 Incorporation of Exhibits and Schedules. The Exhibits, Schedules and other
attachments identified in this Agreement are part of this Agreement as if set
forth in full herein.

 

11.11 Exclusive Submission to Jurisdiction; Waiver of Jury Trial.

 

(a) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY SHALL BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA OR THE COURTS OF THE STATE OF DELAWARE, IN EACH CASE LOCATED IN
WILMINGTON, DELAWARE AND EACH PARTY HERETO IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL WITH DELIVERY CONFIRMATION TO
SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR
ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF
VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE
AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(b) EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT OR THE OTHER DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HERETO
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.11(b).

 

11.12 Public Announcements. The Shareholder Parties and Akerna each agree that
they and their Affiliates shall not issue any press release or otherwise make
any public statement or respond to any media inquiry with respect to this
Agreement or the transactions contemplated hereby without the prior approval of
Akerna and the Shareholders, which shall not be unreasonably withheld or
delayed, except as may be required by Law, including the Securities Exchange Act
of 1934 and the regulations promulgated thereunder, or by any stock exchanges
having jurisdiction over Shareholder, Akerna or their respective Affiliates.

 



71

 

 

11.13 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or question of intent arises, this
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any of the provisions of this Agreement. The word
“including” shall mean including without limitation and the word “herein” shall
mean “in this Agreement,” in each case, for any and all purposes in this
Agreement. If any payment is required to be made or other action is required to
be taken pursuant to this Agreement on a day which is not a Business Day, then
such payment or action shall be made or taken on the next Business Day. Any
reference in this Agreement to any statute or any section thereof shall, unless
otherwise expressly stated, be deemed to be a reference to such statute or
section as amended, restated or re-enacted from time to time. All currency
amounts contained herein refer to United States Dollars.

 

11.14 Severability. It is the desire and intent of the Parties that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction in accordance with Section
11.11 to be invalid, prohibited or unenforceable for any reason, such provision,
as to such jurisdiction, shall be ineffective, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of this Agreement. Notwithstanding the foregoing, if such
provision could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision.

 

[Remainder of page intentionally left blank. Signature pages follow.]

 

72

 

 

IN WITNESS WHEREOF, the Parties have executed this Stock Purchase Agreement as
of the date first above written.

 



  AKERNA:         By:                                             Name:
                        Title:         SHAREHOLDERS:    

The Shareholders are executing this Agreement by their agent and attorney in
fact, the Shareholder Representatives, having provided a valid and binding power
of attorney to the Shareholder Representatives to execute this Agreement on
their behalf.

        COMPANY:       SOLO SCIENCES, INC.         By:             Name:    
Title:

 



 

 

 

SHAREHOLDER REPRESENTATIVES (both in their capacities as Shareholder
Representatives and on behalf of all Shareholders who have delivered an executed
power of attorney to the Shareholder Representatives to execute this Agreement,
including, without limitation, those Shareholders listed on Schedule 1):

 

      Ashesh C. Shah           Lokesh Chugh           Palle Pedersen

 

 

 



 

